Name: Commission Regulation (EEC) No 1956/87 of 3 July 1987 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 7.87 Official Journal of the European Communities No L 186/3 COMMISSION REGULATION (EEC) No 1956/87 of 3 July 1987 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (J), as last amended by Regu ­ lation (EEC) No 1953/87 (4), Having regard to Commission Regulation (EEC) No 3155/85 of 11 November 1985 establishing advanced fixing of the monetary compensatory amounts (5), as last amended by Regulation (EEC) No 1002/86 (6), Whereas , in accordance with Article 1 of Regulation (EEC) No 1677/ 85 , if, for the currency of a Member State, there is a difference between the agricultural conversion rate and the central rate, or, where applicable, the market rate, this Member State must apply monetary compensatory amounts in intra- Community trade and in trade with third countries ; Whereas a Member State for which the central rate, or, where appropriate, the market rate indicates a value for the currency as expressed in ECU higher than the agri ­ cultural conversion rate charges monetary compensatory amounts on imports and pays them on exports ; whereas these amounts are called 'positive monetary compensatory amounts'; whereas a Member State for which the central rate, or, where appropriate, the market rate expresses a value for a Member State's currency as expressed in ECU lower than the agricultural conversion rate charges monetary compensatory amounts on exports and pays them on imports ; whereas these amounts are called 'negative monetary compensatory amounts' ; Whereas, however, the monetary compensatory amounts apply only where the differences between the agricultural conversion rate and the central rate, or, where appro ­ priate, the market rate would cause disturbances in trade in agricultural products ; Whereas, under the second subparagraph of Article 5 (2) of Regulation (EEC) No 1677/85 , the real monetary gap is equal : (a) in respect of those Member States whose currencies are maintained as between themselves within a spread at any given time of a maximum of 2,25 % , to the percentage representing, for the currency of the Member State concerned, the difference between :  the agricultural conversion rate, and  the central rate ; (b) in respect of Member States other than those referred to in (a), to the average of the percentage differences between :  the rate resulting from the relationship between the agricultural conversion rate for the currency of the Member State concerned and the central rates of each of the currencies of the Member States referred to in (a), and  the rate corresponding to the average spot exchange rate of the currency of the Member State concerned in terms of each of the currencies of the Member States referred to in (a), recorded over a period to be determined ; whereas this period, under Article 2 ( 1 ) of Commission Regulation (EEC) No 3153/85 of 11 November 1985 laying down detailed rules for the calculation of the monetary compensatory amounts (7), as amended by Regulation (EEC) No 1955/87 (8), runs from the Wednesday of one week to the Tuesday of the following week; Whereas , notwithstanding the aforementioned Article 5 , the central rates to be referred to for the calculation of the compensatory amounts are to be multiplied by a correcting factor, pursuant to Article 6 ( 1 ) of Regulation (EEC) No 1677/85 ; Whereas the monetary gap to be applied is equal to the real monetary gap minus a neutral margin of :0) OJ No L 164, 24 . 6 . 1985 , p . 6 . (2) OJ No L 182, 3 . 7 . 1987, p . 1 . C) OJ No L 164, 24 . 6 . 1985 , p . 11 . (4) OJ No L 185 , 4 . 7 . 1987, p . 68 . (s) OJ No L 310 , 21 . 11 . 1985 , p . 22 , (') OJ No L 93 , 8 . 4 . 1986, p . 8 . O OJ No L 310, 21 . 11 . 1985 , p. 4 . (') See page 1 of this Official Journal . No L 186/4 Official Journal of the European Communities 6 . 7 . 87  Netherlands : milk and milk products cereals pigmeat other sectors + 1,4 + 1,0 + 1,4 0 Whereas , for the other currencies , under Article 2 ( 1 ) of Regulation (EEC) No 3153/85 , and in the light of Article 9 (2) of Regulation (EEC) No 1677/85 , the monetary compensatory amounts are calculated on the basis of the rates for the reference period from 24 to 30 June 1987 for sterling, the lira, the drachma, the peseta and the escudo ; Whereas this results in the following monetary gaps to be applied in :  the United Kingdom:  10 points in the olive oil sector,  5 points in the wine and poultry sector,  1,5 points in all other sectors, except for the Netherlands where the neutral margin is 1 point ; Whereas , however, a percentage of :  0 is applied for as long as , after deduction of the neutral margin, the result obtained is equal to or less than 0,50 but exceeds 0 ,  1 is applied for as long as , after deduction of the neutral margin, the result obtained is equal to or less than 1 but more than 0,50 ; Whereas new agricultural conversion rates have been fixed in respect of the pigmeat sector for Denmark, Greece, Spain, France, Ireland, Italy and the United Kingdom with effect from 1 July 1987 ; whereas , moreover, from the beginning of the 1987/ 88 marketing year new agricultural conversion rates apply in respect of the other sectors in the said Member States and in BLEU, the Netherlands and Portugal ; Whereas , in view of the foregoing, the monetary compensatory amounts must be calculated by reference to the following gaps for the Member States maintaining their currencies as between themselves within a maximum spread at any one time of 2,25 % :  BLEU: milk and milk products  18,2 cereals  19,9 pigmeat  17,1 beef and veal  10,6 eggs , poultry and albumins  16,4 sugar  19,9 Italy : milk and milk products  3,8 cereals  4,8 wine - 3,2 pigmeat  5,1 beef and veal  3,8 eggs , poultry and albumins  1,3 sugar  3,8 Greece : milk and milk products  39,5 cereals  29,7 wine  44,3 pigmeat  46,3 beef and veal  39,5 eggs , poultry and albumins  26,2 sugar  29,7 Spain : milk and milk products  2,6 cereals  3,7 wine  5,1 pigmeat  6,0 beef and veal  2,6 eggs , poultry and albumins 0 sugar  3,7 Portugal: 0 0 + 1,4 + 1,0 + 1,3 0  3,5  3,5 2,8 0 1,0 0 3,5  3,5  3,6  2,8  2,0 0  3,6 all sectors  Denmark: all sectors  Germany: milk and milk products cereals pigmeat other sectors  France : milk and milk products cereals wine pigmeat beef and veal eggs , poultry and albumins sugar  Ireland: milk and milk products cereals pigmeat beef and veal eggs , poultry and albumins sugar sugar  5,2 Whereas :  for the basic products, the monetary compensatory amounts are equal to the amounts obtained by applying the monetary gap to the common prices ,  for derived products , the monetary compensatory amounts are equal to the incidence, on the price of 6 . 7.87 Official Journal of the European Communities No L 186/5 the product concerned, of the application of the monetary compensatory amount to the price of the basic product or products on which they depend ; Whereas poultry sector products are deemed to be derived from cereals ; Whereas under Article 6a of Regulation (EEC) No 1677/85 the monetary compensatory amounts in the pigmeat sector are fixed on the basis of a price equal to 35 % of the basic price ; whereas , however, the agri ­ cultural conversion rates of Member States should be adjusted, so as to avoid the creation of new monetary compensatory amounts ; whereas no adjustment may be made that would give a difference for a Member State of more than eight points between the monetary gap applicable in the pigmeat sector and that applicable in the cereals sector ; Whereas , under Article 4 (3) (a) of Regulation (EEC) No 3153/85 , for sugar, the monetary compensatory amount is calculated on the basis of the' intervention price increased by the amount of the levy charged on sugar of Community origin under the storage cost offsetting scheme ; Whereas , under Article 4 (3) (b) of Regulation (EEC) No 3153 /85, for beef and veal, the monetary compensatory amount is calculated on the basis of the intervention price for R3 carcases of male animals in the Member State concerned, less 20 % ; Whereas, under Article 4 (3) (c) of Regulation (EEC) No 3153/85, for milk and milk products , the monetary compensatory amounts :  are calculated on the basis of the intervention prices for butter and for skimmed-milk powder, less 5 % ,  for all products except skimmed-milk powder, butter and products coming under subheading 04.03 B of the Common Customs Tariff are calculated without taking into account the processing cosps included in the intervention prices for butter and for skimmed ­ milk powder; Whereas , under Article 4 (3) (d) of Regulation (EEC) No 3153/85, for cereals, the monetary compensatory amounts are calculated on the basis of the intervention prices for the products concerned, less 7,5 % ; Whereas, under Article 4 (3) (e), for wine, the monetary compensatory amount is calculated on the basis of the minimum guaranteed price referred to in Article 29 of Council Regulation (EEC) No 822/87 ('), as last amended by Regulation (EEC) No 1972/87 (2); Whereas , for goods coming under Council Regulation (EEC) No 3033/80 of 11 November 1980 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (3), the import charges are fixed in a single amount ; whereas , on the other hand, refunds are those applicable for the basic products or or products from which this mer ­ chandise is obtained ; whereas this should therefore be allowed for when the monetary coefficients to be applied for the relevant merchandise are fixed ; Whereas under Article 5 ( 1 ) of Regulation (EEC) No 3153/85 , for merchandise coming under Regulation (EEC) No 3033/80, the monetary compensatory amounts do not apply where the incidence of the highest monetary compensatory amount on the value of the relevant merchandise would be less than 2,5 % ; whereas they are to be reintroduced where the incidence exceeds 3 % for a significant period ; Whereas the specific characteristics of 'Retsina' table wine warrant the non-application of monetary compensatory amounts for this product ; Whereas the monetary compensatory amounts apply in trade between the Member States and with third countries ; whereas , however :  in trade with a new Member State, the accession compensatory amounts , the fixed components and other amounts provided for under accession measures, and  in trade with third countries, import charges; or parts thereof, and import subsidies and export refunds and levies which are fixed in ECU and apply to products subject to monetary compensatory amounts are multiplied by the monetary coefficient ; Whereas Article 10 ( 1 ) of Regulation (EEC) No 1677/85 stipulates that where a product exported from one Member State has been imported into a Member State which has to grant a monetary compensatory amount upon importation, the exporting Member State may, by agreement with the importing Member State, pay the monetary compensatory amount which should otherwise be granted by the said importing Member State ; whereas , the application of this provision requires the fixing of conversion rates expressing the monetary compensatory amounts concerned in the currencies of the other Member States ; Whereas Article 6 of Regulation (EEC) No 3155/85 stipulates that monetary compensatory amounts fixed in advance must be adjusted where a new representative rate takes effect during the period of validity of the O OJ No L 84, 27 . 3 . 1987 , p . 1 . O OJ No L 184, 3 . 7 . 1987. (3) OJ No L 323 , 29 . 11 . 1980, p. 1 . No L 186/6 Official Journal of the European Communities 6.7.87 certificate ; whereas this new rate must have been fixed before the application for the certificate was submitted ; whereas these adjustments can be effected by applying coefficients to the relevant monetary compensatory amounts ; Whereas it is necessary to apply the new monetary compensatory amounts in compliance with the date on which the changes in the basic factors for calculating the monetary compensatory amounts take effect ; Whereas monetary compensatory amounts now applying and certain coefficients and rates required for their application have been fixed by Commission Regulation (EEC) No 1 19/87 (*), as last amended by Regulation (EEC) No 1699/87 (2); whereas this Regulation can be repealed ; Whereas the relevant Management Committees have not delivered an opinion within the time limit set by their chairmen, HAS ADOPTED THIS REGULATION : Article 1 The monetary compensatory amounts referred to in Article 1 of Regulation (EEC) No 1677/85 are hereby fixed for the Member States concerned as set out in Annex I. Article 2 The coefficients referred to in Article 6 (3) of Regulation (EEC) No 3153/85 are hereby fixed as set out in Annex II. Article 3 The exchange rates to be used for the application of Article 10 of Regulation (EEC) No 1677/85 are hereby fixed as set out in Annex III . Article 4 Regulation (EEC) No 119/87 is hereby repealed . Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from :  6 July 1987 for the amounts relating to beef and veal,  1 July 1987 in all other cases . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 July 1987 . For the Commission Frans ANDRIESSEN Vice-President 0) OJ No L 16 , 17 . 1 . 1987 , p . 1 . O OJ No L 162 , 22 . 6 . 1987, p . 1 . 6 . 7 . 87 Official Journal of the European Communities No L 186/7 ANNEX I PART 1 CEREALS Monetary compensatory amounts Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark DM/t Fl/t Bfrs/Lfrs/t Dkr/t United Kingdom Ireland Italy France Greece Spain £/t £ Irl/t Lit/t FF/t Dr/t Pta/t 21,673 4,968 12 723 43,43 6 614,2 916,88 35,218 8,073 20 676 70,57 10 748,3 1 160,01 20,589 4,719 12 087 41,26 6 283,5 849,49 20,589 4,719 12 087 41,26 6 283,5 838,42 19,806 4,540 11 628 39,69 6 044,7 806,56 21,673 4,968 12 723 43,43 6 614,2 916,88 20,589 4,719 12 087 41,26 6 283,5 838,42 20,589 4,719 12 087 41,26 6 283,5 838,42 26,275 6,023 15 426 52,65 8 019,0 1 101,57 24,758 5,675 14 535 49,61 7 555,9 1 007,23 46,553 10,671 27 330 93,29 14 207,6 1 461,63 28,377 6,505 16 660 56,87 8 660,5 1 189,69 21,001 4,814 12 329 42,08 6 409,2 855,19 20,203 4,631 11 860 40,48 6 165,6 822,69 30,342 6,955 17 813 60,80 9 259,9 1 283,63 9,753 2,235 5 726 19,54 2 976,4 412,60 21,001 4,814 12 329 42,08 6 409,2 855,19 21,001 4,814 12 329 42,08 6 409,2 1 855,19 21,001 4,814 12 329 42,08 6 409,2 866,48 28,824 6,607 16 922 57,76 8 796,9 1 173,79 27,729 6,356 16 279 55,57 8 462,6 1 129,19 31,425 7,203 18 449 62,97 9 590,7 1 329,48 29,532 6,769 17 337 59,18 9 012,8 1 360,50 31,425 7,203 18 449 62,97 9 590,7 1 329,48 22,106 5,067 12 978 44,30 6 746,5 935,22 21,001 4,814 12 329 42,08 6 409,2 855,19 21,001 4,814 12 329 42,08 6 409,2 855,19 21,001 4,814 12 329 42,08 6 409,2 855,19 20,203 4,631 11 860 40,48 6 165,6 822,69 20,203 4,631 11 860 40,48 6 165,6 822,69 28,824 6,607 16 922 57,76 8 796,9 1 173,79 27,729 6,356 16 279 55,57 8 462,6 1 129,19 22,106 5,067 12 978 44,30 6 746,5 935,22 21,001 4,814 12 329 42,08 6 409,2 866,48 22,106 5,067 12 978 44,30 6 746,5 935,22 21,001 4,814 12 329 42,08 6 409,2 855,19 21,001 4,814 12 329 42,08 6 409,2 855,19 22,106 5,067 12 978 44,30 6 746,5 935,22 10.01 B I 3,98 4,46 10.01 B II 6,47 7,25 10.02 3,78 4,24 10.03 3,78 4,24 10.04 3,64 4,08 10.05 B 3,98 4,46 10.07 B 3,78 4,24 10.07 C II 3,78 4,24 11.01 A 4,83 5,41 11.01 B 4,55 5,10 11.02 A I a) 8,55 9,58 11.02 A I b) 5,21 5,84 11.01 C 3,86 4,32 11.01 D 3,71 4,16 11.01 E I 5,57 6,25 11.01 E II 1,79 2,01 ex 11.01 G C) 3,86 4,32 ex 11.01 G C) 3,86 4,32 11.02 A II . 3,86 4,32 11.02 A III 5,29 5,93 11.02 A IV 5,09 5,71 11.02 A V a) 1 O 5,77 6,47 11.02 A V a) 2 (4) 5,42 6,08 11.02 A V a) 2 5,77 6,47 11.02 A Vb) 4,06 4,55 ex 11.02 A VII O 3,86 4,32 ex 11.02 A VII O 3,86 4,32 11.02 B I a) 1 3,86 4,32 11.02 B I a) 2 aa) 3,71 4,16 11.02 B I a) 2 bb) 3,71 4,16 11.02 B I b) 1 5,29 5,93 11.02 B I b) 2 5,09 5,71 11.02 B II a) 4,06 4,55 11.02 B II b) 3,86 4,32 11.02 B II c) 4,06 4,55 ex 11.02 B II d) ( l) 3,86 4,32 ex 11.02 B II d) O 3,86 4,32 11.02 CI 4,06 4,55 No L 186/8 Official Journal of the European Communities 6 . 7 . 87 \ Positive Negative CCT heading No Germany DM/t Netherlands Fl/t Belgium/ Luxembourg Bfrs/Lfrs/t Denmark Dkr/t United Kingdom £/t Ireland £ Irl/t Italy Lit/t France FF/t Greece Dr/t Spain Pta/t 11.02 C II 3,86 4,32 21,001 4,814 12 329 42,08 6 409,2 866,48 11.02 C III 6,05 6,78 32,942 7,551 19 339 66,01 10 053,6 1 341,48 11.02 C IV 3,71 4,16 20,203 4,631 11 860 40,48 6 165,6 822,69 11.02 C V 4,06 4,55 22,106 5,067 12 978 44,30 6 746,5 935,22 ex 11.02 C VI O 3,86 4,32 21,001 4,814 12 329 42,08 6 409,2 855,19 ex 11.02 C VI O 3,86 4,32 21,001 4,814 12 329 42,08 6 409,2 855,19 11.02 D I 4,06 4,55 22,106 5,067 12 978 44,30 6 746,5 935,22 11.02 D II 3,86 4,32 21,001 4,814 12 329 42,08 6 409,2 866,48 11.02 D III 3,86 4,32 21,001 4,814 12 329 42,08 6 409,2 855,19 11.02 D IV 3,71 4,16 20,203 4,631 11 860 40,48 6 165,6 822,69 11.02 DV 4,06 4,55 22,106 5,067 12 978 44,30 6 746,5 935,22 ex 11.02 D VI C) 3,86 4,32 21,001 4,814 12 329 42,08 6 409,2 855,19 ex 11.02 D VI (2) 3,86 4,32 21,001 4,814 12 329 42,08 6 409,2 855,19 11.02 E I a) 1 3,86 4,32 21,001 4,814 12 329 42,08 6 409,2 855,19 11.02 E I a) 2 3,71 4,16 20,203 4,631 11 860 40,48 6 165,6 822,69 11.02 E I b) 1 5,29 5,93 28,824 6,607 16 922 57,76 8 796,9 1 173,79 11.02 E I b) 2 6,55 7,34 35,652 8,172 20 930 71,44 10 880,5 1 451,81 11.02 E II a) 4,06 4,55 22,106 5,067 12 978 44,30 6 746,5 935,22 11.02 E II b) 3,86 4,32 21,001 4,814 12 329 42,08 6 409,2 866,48 11.02 E II c) 4,38 4,91 23,840 5,464 13 996 47,77 7 275,7 1 008,57 ex 11.02 E II d) 2 O 3,86 4,32 21,001 4,814 12 329 42,08 6 409,2 855,19 ex 11.02 E II d) 2 (2) 3,86 4,32 21,001 4,814 12 329 42,08 6 409,2 855,19 11.02 F I 4,06 4,55 22,106 5,067 12 978 44,30 6 746,5 935,22 11.02 F II 3,86 4,32 21,001 4,814 12 329 42,08 6 409,2 866,48 11.02 F III 3,86 4,32 21,001 4,814 12 329 42,08 6 409,2 855,19 11.02 F IV 3,71 4,16 20,203 4,631 11 860 40,48 6 165,6 822,69 11.02 F V 4,06 4,55 22,106 5,067 12 978 44,30 6 746,5 935,22 ex 11.02 F VII C) 3,86 4,32 21,001 4,814 12 329 42,08 6 409,2 855,19 ex 11.02 F VII (2) 3,86 4,32 21,001 4,814 12 329 42,08 6 409,2 855,19 11.02 G I 2,99 3,35 16,255 3,726 9 543 32,57 4 960,9 687,67 11.02 Gil l , 19 1,34 6,502 1,490 3 817 13,03 1 984,3 275,06 11.07 A I a) 7,08 7,94 38,577 8,843 22 648 77,30 11 773,4 1 632,04 11.07 A I b) 5,29 5,93 28,825 6,607 16 922 57,76 8 797,0 1 219,45 11.07 A II a) 6,73 7,54 36,648 8,400 21 515 73,44 11 184,6 1 492,39 11.07 A II b) 5,03 5,64 27,383 6,277 16 076 54,87 8 357,1 1 115,10 11.07 B 5,86 6,57 31,913 7,315 18 735 63,95 9 739,4 1 299,55 11.08 A I C) 5,65 6,33 30,754 7,049 18 055 61,63 9 385,8 1 416,80 11.08 A III (5) 6,16 6,90 33,537 7,687 19 689 67,21 10 235,2 1 537,47 11.08 A IV C) 5,65 6,33 30,754 7,049 18 055 61,63 9 385,8 1 416,80 11.08 A V (5) 5,65 6,33 30,754 7,049 18 055 61,63 9 385,8 1 416,80 11.09 8,38 9,40 45,642 10,462 26 795 91,46 13 929,6 2 092,42 17.02 B II a) O 7,37 8,26 40,123 9,197 23 555 80,40 12 245,0 1 848,40 17.02 B II b) O 5,65 6,33 30,754 7,049 18 055 61,63 9 385,8 1 416,80 17.02 F II a) 7,70 8,64 41,956 9,617 24 631 84,07 12 804,5 1 932,85 17.02 F li b) 5,39 6,04 29,328 6,723 17218 58,77 8 950,7 1 351,12 21.07 F II 5,65 6,33 30,754 7,049 18 055 ' 61,63 9 385,8 1 416,80 23.02 A I a) 1,64 1,84 8,951 2,052 5 255 17,94 2 731,7 374,10 6 . 7 . 87 Official Journal of the European Communities No L 186/9 l Positive Negative CCT heading No Germany DM/t Netherlands Fl/t Belgium/ Luxembourg Bfrs/Lfrs/t Denmark Dkr/t United Kingdom £/t Ireland £ Irl/t Italy Lit/t France FF/t Greece Dr/t Spain Pta/t 23.02 A I b) 3,40 3,82 18,541 4,250 10 885 37,15 5 658,5 774,93 23.02 A II a) 1,64 1,84 8,951 2,052 5 255 17,94 2 731,7 374,10 23.02 A II b) 3,52 3,95 19,180 4,396 11 260 38,44 5 853,6 801,65 23.03 A I 7,48 8,39 40,734 9,337 23 914 81,63 12 431,5 1 876,55 23.07 B I a) 1 (') 0,48 0,54 2,601 0,596 1 527 5,21 793,7 110,03 23.07 B I a) 2 (') (') 0,48 0,54 2,601 0,596 1 527 5,21 793,7 110,03 23.07 B I b) 1 O 1,51 1,70 8,236 1,888 4 835 16,50 2 513,4 348,41 23.07 B I b) 2 (s) O 1,51 1,70 8,236 1,888 4 835 16,50 2 513,4 348,41 23.07 B I c) 1 O 2,99 3,35 16,255 3,726 9 543 32,57 4 960,9 687,67 23.07 B I c) 2 (') O 2,99 3,35 16,255 3,726 9 543 32,57 4 960,9 687,67 No L 186/ 10 Official Journal of the European Communities 6 . 7 . 87 Notes O Millet. (*) Grain sorghum. (3) Applicable to groats and meal of maize imported from non-member countries . (4) Applicable to intra-Community trade in groats and meal of maize intended for the brewing industry (cf. Regulation (EEC) No 1570/78 (OJ No L 185 , 7 . 7 , 1978 , p. 22)). (5) The monetary compensatory amount shall apply to products whose starch content is not less than 85 % by weight. For products with a starch content lower than 85 % by weight, this compensatory amount shall be multiplied by a coefficient calculated by means of the following formula : ac = 1 000 x 1,176 (C = coefficient ; a = content by weight of starch, expressed as dry matter, per 1 000 kg of the product). When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (4) The monetary compensatory amount shall apply to the product whose starch content is not less than 78 % by weight. For the product with a starch content lower than 78 % by weight, this compensatory amount shall be multiplied by a coefficient calculated by means of the following formula : C = a x 1,282 1 000 (C = coefficient ; a = content by weight of starch, expressed as dry matter, per 1 000 kg of the product). When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (7) Pursuant to Regulation (EEC) No 2730/75 , the product falling within subheading 17.02 B I is subject to the same compensatory amount as products falling within subheading 17.02 B II . (*) If the lactic part of the milk product contains milk powder or granules (other than whey), the amount shown shall be increased by 10 times the supplementary amount shown in the table in note (6) of Part 5 of this Annex in respect of 'more than 12 % but less than 30 %' or '30 % or more but less than 50 %', according to the amount of milk powder contained in the finished product. In this context, the third paragraph and the first sentence of the fourth paragraph in note (6) of Part 5 shall also apply. When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (') In the case of products containing products falling within heading No 07.06 or subheading 11.04 C of the Common Customs Tariff* no monetary compensatory amount shall be granted on the cereal constituent. However, the amounts indicated shall apply if compensatory amounts are due to be levied. When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by tariff heading. 6 . 7. 87 Official Journal of the European Communities No L 186/ 11 PART 2 PIGMEAT Monetary compensatory amounts Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain DM/100 kg Fl/100 kg Bfrs/Lfrs/ 100 kg Dkr/100 kg I £/100 kg £ Irl/100 kg Lit/100 kg FF/ 100 kg Dr/100 kg Pta/100 kg 01.03 Alia) 1,44 2,25 5,290 1,081 3 743 2 540,7 416,85 01.03 A lib) 1,70 2,65 6,220 1,271 4 401 2 987,4 490,15 02.01 A III a) 1 2,21 3,44 8,089 1,653 5 724 3 884,8 637,38 02.01 A III a) 2 3,20 4,99 11,729 2,397 8 299 5 633,0 924,20 02.01 A III a) 3 2,47 3,86 9,060 1,851 6 410 4 351,0 713,87 02.01 A III a) 4 3,57 5,58 13,104 2,678 9272 6 293,4 1 032,56 02.01 A III a) 5 1,92 3,00 7,037 1,438 4 980 3 379,8 554,52 ex 02.01 A III a) 6 aa) (') 3,57 5,58 13,104 2,678 9 272 6 293,4 1 032,56 ex 02.01 A III a) 6 aa) (2) 2,47 3,86 9,060 1,851 6 410 4 351,0 713,87 02.01 A III a) 6 bb) 2,47 3,86 9,060 1,851 6 410 4 351,0 713,87 02.05 A I 0,88 1,38 3,236 0,661 2 289 1 553,9 254,95 02.05 A II 0,97 1,51 3,559 0,727 2 518 1 709,3 280,45 02.05 B 0,53 0,83 1,941 0,397 1 374 932,4 152,97 02.06 B I a) 1 2,82 4,41 10,354 2,116 7 326 4 972,5 815,85 02.06 B I a) 2 3,09 4,82 11,325 2,314 8 013 5 438,7 892,33 02.06 B I a) 3 3,20 4,99 11,729 2,397 8 299 5 633,0 924,20 02.06 B I a) 4 2,47 3,86 9,060 1,851 6 410 4 351,0 713,87 02.06 B I a) 5 3,57 5,58 13,104 2,678 9 272 6 293,4 1 032,56 02.06 B I a) 6 1,92 3,00 7,037 1,438 4 980 3 379,8 554,52 ex 02.06 B I a) 7 aa) ( l) 3,57 5,58 13,104 2,678 9 272 6 293,4 1 032,56 ex 02.06 B I a) 7 aa) (2) 2,47 3,86 9,060 1,851 6 410 4 351,0 713,87 02.06 B I a) 7 bb) 2,47 3,86 9,060 1,851 6 410 4 351,0 713,87 02.06 B I b) 1 6,22 9,71 22,811 4,661 16 141 10 955,1 1 797,41 02.06 B I b) 2 4,90 7,64 17,957 3,670 12 706 8 624,2 1 414,99 02.06 B I b) 3 6,16 9,60 22,568 4,612 15 969 10 838,6 1 778,29 02.06 B I b) 4 3,20 4,99 11,729 2,397 8 299 5 633,0 924,20 ex 02.06 B I b) 5 aa) (') (3) 6,22 9,71 22,811 4,661 16 141 10 955,1 1 797,41 ex 02.06 B I b) 5 aa) (2) (J) 3,20 4,99 11,729 2,397 8 299 5 633,0 924,20 02.06 B I b) 5 bb) (5) 3,20 4,99 11,729 2,397 8 299 5 633,0 924,20 16.01 A (4) 3,09 4,82 11,325 2,314 8 013 5 438,7 892,33 16.01 B I O O (a) 5,19 8,09 19,009 3,884 13 451 9 129,3 1 497,85 16.01 B II (4) ( 5) (a) 3,53 5,51 12,942 2,645 9 158 6 215,7 1 019,81 16.02 A II 2,87 4,48 10,516 2,149 7 441 5 050,2 828,60 16.02 B III a) 1 2,98 4,65 10,920 2,231 7 727 5 244,5 860,46 ex 16.02 B III a) 2 aa) 11 (') 3,20 4,99 11,729 2,397 8 299 5 633,0 924,20 ex 16.02 B III a) 2 aa) 11 (7) 5,41 8,43 19,818 4,050 14 023 9 517,7 1 561,58 ex 16.02 B III a) 2 aa) 22 (') 2,47 3,86 9,060 1,851 6 410 4 351,0 713,87 ex 16.02 B III a) 2 aa) 22 (') 4,52 7,06 16,582 3,389 11 733 7 963,8 1 306,63 ex 16.02 B III a) 2 aa) 33 (s ) (') 2,47 3,86 9,060 1,851 6 410 4 351,0 713,87 ex 16.02 B III a) 2 aa) 33 (5) (7) 2,98 4,65 10,920 2,231 7 727 5 244,5 860,46 16.02 B III a) 2 bb) (s) 2,47 3,86 9,060 1,851 6 410 4 351,0 713,87 16.02 B III a) 2 cc) 1,48 2,31 5,420 1,107 3 835 2 602,8 427,05 6,7 . 87No L 186/ 12 Official journal of the European Communities No 171 /78 . The exporter or importer, at the time of the conclusion of customs formalities concerning the export or the import , in a Member State paying the monetary compensatory amount, shall declare in writing that the products in question fulfil these conditions . 0) Products which have not been subjected to any heat treatment or which have been subjected to a heat treatment insufficient to ensure the coagulation of meat proteins in the whole of the product and which therefore show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part. (') Hams, fore-ends, shoulders or loins and parts thereof (excluding the jowl, traded separately). (2) Other products than those falling under footnote ('). (3) The monetary compensatory amounts shall not apply to products presented in the form of meal or powder, whether or not in compounded form. (*) If composite food preparations (including prepared dishes) containing sausages are classified under tariff heading No 16.01 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages , the meat and the offal , including fats of any kind or origin, which make part of these preparations . (s ) The grant of monetary compensatory amounts in respect of these products is subject to compliance with the conditions for the grant of refunds laid down in Regulation (EEC) (7) Other products than those falling under ('). (a) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid . 6 . 7 . 87 Official Journal of the European Communities No L 186/ 13 PART 3 BEEF AND VEAL Monetary compensatory amounts Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark I UnitedKingdom Ireland Italy France Greece Spain DM/100 kg Fl/ 100 kg Bfrs/Lfrs/ 100 kg Dkr/100 kg I £/100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/100 kg Pta/ 100 kg  Live weight  01.02 A II (') 10,909 2,445 8 878 11,15 7 142,4 586,67 Net weight  02.01 All a) 1 20,727 4,646 16 868 21,18 13 570,6 1 114,68 02.01 All a) 2 16,582 3,717 13 494 16,94 10 856,5 891,74 02.01 All a) 3 24,873 5,576 20 242 25,41 16 284,7 1 337,62 02.01 All a) 4 aa) 16,582 3,717 13 494 16,94 10 856,5 891,74 02.01 A II a) 4 bb) 28,364 6,358 23 083 28,98 18 570,3 1 525,35 02.01 A lib) 1 O 18,437 4,133 15 004 18,84 12 070,7 991,48 02.01 A lib) 2 (2 ) (8 ) (9 ) 14,749 3,306 12 003 15,07 9 656,5 793,18 02.01 A lib) 3 O O O 23,046 5,166 18 755 23,55 15 088,4 1 239,35 02.01 A lib) 4 aa) O 14,749 3,306 12 003 15,07 9 656,5 793,18 02.01 All b) 4 bb) 11 (2) 23,046 5,166 18 755 23,55 15 088,4 1 239,35 02.01 A lib) 4 bb) 22 (2) (J) 23,046 5,166 18 755 23,55 15 088,4 1 239,35 02.01 A lib) 4 bb) 33 O (7) 23,046 5,166 18 755 23,55 15 088,4 1 239,35 02.06 C I a) 1 16,582 3,717 13 494 16,94 10 856,5 891,74 02.06 CI a) 2 23,673 5,307 19 265 24,19 15 499,1 1 273,08 ex 16.02 B III b) 1 aa) (4) 23,673 5,307 19 265 24,19 15 499,1 1 273,08 ex 16.02 B III b) 1 aa) (s) 14,182 3,179 11 541 14,49 9 285,1 762,68 ex 16.02 B III b) 1 aa) (6) 9,491 2,128 7 724 9,70 6 213,9 510,41 0) The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent auth ­ orities of the European Communities : (a) for heifers and cows , other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaugh ­ ter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed . (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. O Entry under this subheading is subject to the production of a cer ­ tificate issued on conditions laid down by the competent authorities of the European Communities . (4) Products containing 80 % or more by weight of beef meat excluding offals and fat. (5) Products containing 60 % or more, but less than 80 % by weight, of beef meat excluding offals and fat. O Products containing 40 % or more, but less than 60 % by weight, of beef meat excluding offals and fat. O The amounts shall be multiplied by the coefficient 0,2 where the corresponding products are sold under a Regulation opening a sale of intervention beef for export, provided that appropriate reference to the application of this footnote is made in the Regulation concerned. ( ¢) The amounts shall be multiplied by the coefficient 0,2 where the corresponding products are sold under Commission Regulation (EEC) No 1812/86 . (9) The amounts shall be multiplied by the coefficient 0,2 where the corresponding products are sold under Commission Regulation (EEC) No 3905/86 . No L 186/ 14 Official Journal of the European Communities 6 . 7 . 87 PART 4 EGGS AND POULTRY Monetary compensatory amounts Positive Negative CCT heading No Germany DM Netherlands F1 Belgium/ Luxembourg Bfrs/Lfrs Denmark Dkr United Kingdom £ Ireland £ Irl Italy Lit France FF Greece Dr Spain Pta  100 pieces  01.05 A I 1,746 337 570,3 01.05 A II 0,598 115 195,4  100 kg  01.05 B I 2,599 501 849,1 01.05 B II 4,229 816 1 381,4 01.05 B III 4,009 773 1 309,6 01.05 B IV 2,858 551 933,6 01.05 BV 4,179 806 1 365,1 02.02 A I a) 3,266 630 1 066,9 02.02 A I b) 3,713 716 1 213,1 02.02 A I c) 4,046 781 1 321,6 02.02 A II a) 4,975 960 1 625,4 02.02 A II b) 6,041 1 165 1 973,4 02.02 A II c) 6,712 1 295 2 192,8 02.02 A III a) 5,727 1 105 1 870,9 02.02 A III b) 6,262 1 208 2 045,8 02.02 A IV a) 4,082 788 1 333,7 02.02 A IV b) 4,475 863 1 461,9 02.02 A V 5,969 1 152 1 950,1 02.02 B I a) 13,151 2 537 4 296,2 02.02 B I b) 8,573 1 654 2 800,7 02.02 B I c) 11,006 2 123 3 595,6 02.02 B II a) 1 4,450 859 1 453,8 02.02 B II a) 2 7,384 1 425 2 412,1 02.02 B II a) 3 6,889 1 329 2 250,4 02.02 B II a) 4 4,922 950 1 608,0 02.02 B II a) 5 6,566 1 267 2 145,1 02.02 B II b) 3,389 654 1 107,1 02.02 B II c) 2,346 453 766,4 02.02 B II d) 1 9,394 1 812 3 068,7 02.02 B II d) 2 6,532 1 260 2 133,9 02.02 B II d) 3 6,127 1 182 2 001,5 02.02 B II e) 1 9,080 1 752 2 966,4 02.02 B II e) 2 aa) 3,062 591 1 000,3 02.02 B II e) 2 bb) 5,511 1 063 1 800,5 02.02 B. II e) 3 5,756 1 110 1 880,2 02.02 B II f) 8,612 1 662 2 813,5 02.02 B II g) 10,427 2 012 3 406,4 6 . 7 . 87 Official Journal of the European Communities No L 186/ 15 Positive Negative CCT heading No Germany Netherlands Belgium/ Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain DM F1 Bfrs/Lfrs Dkr £ £ Irl Lit FF Dr Pta  100 kg  02.02 C 2,346 453 766,4 02.05 C 5,214 1 006 1 703,2  100 pieces  04.05 A I a) 1 1,247 241 407,3 04.05 A I a) 2 0,427 82 139,6  100 kg  04.05 A I b) 3,767 727 1 230,6 04.05 B I a) 1 17,026 3 285 5 562,1 04.05 B I a) 2 4,370 843 1 427,4 04.05 B I b) 1 7,684 1 483 2 510,3 04.05 B I b) 2 8,212 1 584 2 682,6 04.05 B I b) 3 17,629 3 401 5 759,0 16.02 B I a) 1 aa) (')  ,   16.02 B I a) 1 bb) 10,050 1 939 3 283,0 16.02 B I a) 2 (') , 11,470 2 213 3 747,1 35.02 A II a) 1 15,293 2 951 4 996,1 35.02 A II a) 2 2,072 400 676,8 (*) The monetary compensatory amounts for products falling within subheadings 16.02 B I a) 1 aa) and 16.02 B I a) 2 of the Common Customs Tariff shall apply only to trade between the Member States and to exports to third countries . P A R T 5 M IL K A N D M IL K P R O D U C T S M on et ar y co m pe ns at or y am ou nt s No L 186/ 16 Official Journal of the European Communities 6 . 7 . 87 C C T he ad in g N o D es cr ip tio n N ot es P os it iv e G er m an y D M /1 00 kg (a ) N et he rl an ds Fl /1 00 kg (a ) Be lg iu m / Lu xe m bo ur g Bf rs/ Lf rs/ 10 0k g( a) D en m ar k D kr /1 00 kg (a ) ex 04 .0 1 A I W ith th e ex ce pt io n of wh ey o 0, 42 (d ) 0, 47 (d ) 04 .0 1 A II - 0 0, 42 (c ) 0, 47 (c ) l \ \ 04 .0 1 B I o 0, 37 (c ) 0, 42 (c ) \ 04 .0 1 B II I o 0, 29 (c ) 0, 33 (c ) I I I I \ 04 .0 1 B II I \ o 0, 23 (c ) 0, 26 (c ) | | \ 04 .0 2 A II a) 1 C) 5, 58 6, 26 \ 04 .0 2 A II a) 2 0 3, 53 (d ) 3, 96 (d ) \ \ \ I 04 .0 2 A II a) 3 C) 3, 53 (d ) 3, 96 (d ) \ \ \ I l 04 .0 2 A II a) 4 l C) 2, 86 (d ) 3,2 1 (d ) | | I | | 04 .0 2 A II b) 1 C) C) 5, 58 6, 26 04 .0 2 A II b) 2 I O (8) 3, 53 (d ) 3, 96 (d ) | | I l 04 .0 2 A II b) 3 I (') 3, 53 (d ) 3, 96 (d ) i I | | 04 .0 2 A II b) 4 C) 2, 86 (d ) 3,2 1 (d ) I l | | 04 .0 2 A II I a) O fa no n- fa tty lac tic dr y m att er co nt en t, by we ig ht : \ \ \ \ I  of le ss th an 15 % 0 0, 42 (d ) 0, 47 (d ) I l  of 15 % or m or e C) 0, 92 (d ) 1, 03 (d ) 04 .0 2 A III b) O fa no n- fa tty lac tic dr y m att er co nt en t, by we ig ht :  of le ss th an 15 °/o C) 0, 33 (d ) 0, 37 (d ) I l I l  of 15 % or m or e bu t le ss th an 25 % 0, 92 (d ) 1,0 3 (d ) I l I I I  of 25 % or m or e bu t le ss th an 32 % C) 1, 50 (d ) 1,6 9 (d ) | | I I I  of 32 % or m or e ( ¢) 1,6 7 (d ) 1,8 7 (d ) I I I l 04 .0 2 B I a) 5, 82 6, 53 I l I l I l 04 .0 2 B Ib ) 1 aa ) o 5, 58 6, 26 \ I I I 04 .02 B Ib ) 1 bb ) I o 3, 53 (d ) 3, 96 (d ) | | I l \ 04 .0 2 B Ib ) 1 cc ) I l o 2, 86 (d ) 3, 21 (d ) | | | | | | 04 .0 2 B Ib ) 2 aa ) C) 5, 58 6, 26 P os it iv e C C T he ad in g N o D es cr ip tio n N ot es G er m an y D M /1 00 kg (a ) N et he rl an ds Fl /1 00 kg (a ) Be lg iu m / Lu xe m bo ur g Bf rs/ Lf rs/ 10 0k g( a) D en m ar k D kr /1 00 kg (a ) 04 .0 2 B I b) 2 bb ) 04 .0 2 B Ib ) 2 cc ) 04 .0 2 B II a) 04 .0 2 B II b) O fa no n- fa tty lac tic dr y m att er co nt en t, by w ei gh t:  of le ss th an 15 %  of 15 % or m or e O fa no n- fa tty lac tic dr y m at te rc on te nt ,b y we ig ht :  of le ss th an 15 %  of 15 % or m or e bu t le ss th an 25 %  of 25 % or m or e bu t le ss th an 32 °/o  of 32 % or m or e O fa fa tty co nt en tb y we ig ht :  of le ss th an 80 %  of 80 % or m or e bu t le ss th an 82 %  of 82 % or m or e 04 .0 3 A 6 . 7 . 87 Official Journal of the European Communities No L 186/ 17 O o C) o C) o C) o C) (4) (4) (4) O C ) o o e2 ) 0) (" ) o e2 ) o c2 y O (12 ) o O (" ) O C2 ) 3, 53 (d ) 3, 96 (d ) 2, 86 (d ) 3,2 1 (d ) 0, 42 (d ) 0, 47 (d ) 1, 17 (d ) 1, 32 (d ) 0, 33 (d ) 0, 37 (d ) 1, 17 (d ) 1, 32 (d ) 1,5 1 (d ) 1, 69 (d ) 1,6 8 (d ) 1,8 8 (d ) - ( b) - ( b) 9, 80 10 ,9 8 10 ,0 4 11 ,2 6 - ( b) - ( b) 9, 45 10 ,6 0 7, 66 8, 59 2, 91 3, 26 4, 26 4, 78 6, 21 6, 96 6, 21 6, 96 7, 36 8, 26 7, 36 8, 26 10 ,9 1 12 ,2 4 8, 68 9, 73 04 .0 3 B 04 .0 4 A ex 04 .0 4 C 04 .0 4 D I a) W ith th e ex ce pt io n of Ro qu ef or t O fa fa tc on te nt by we ig ht in th e dr y m att er :  of le ss th an 10 %  of 10 % or m or e bu t le ss th an 30 %  of 30 % or m or e O fa fa tc on te nt by we ig ht in th e dr y m att er :  of le ss th an 55 %  of 55 % or m or e 04 .0 4 D Ib ) 04 .0 4 D II ex 04 .0 4 E I a) 04 .0 4 E Ib ) 1 W ith th e ex ce pt io n of G ra na Pa da no , Pa rm ig ian o Re gg ian o an d ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p m ilk P os it iv e CC T he ad in g N o D es cr ip tio n N ot es G er m an y D M /1 00 kg (a ) N et he rl an ds Fl /1 00 kg (a ) Be lg iu m Lu xe m bo ur g Bf rs/ Lf rs/ 10 0k g(a ) D en m ar k D kr /1 00 kg (a ) ex 04 .0 4 E Ib ) 2 (* )( « )( «) ( « ) (5) (11 )( 12) (13 ) 6, 94 8, 07 7, 78 9, 05  As iag o, Ca ci oc av al lo ,P ro vo lo ne ,R ag us an o, D an ­ bo , Ed am , Fo nt al , Fo nt in a, Fy nb o, G ou da , H av ar ti, M ar ib o, Sa m sÃ ¸ , Ti lsi t as w el l as th os e ch ee se s (o th er th an sa lte d Ri co tta an d th os e ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p or go at m ilk ) of a w at er co nt en t, ca lcu lat ed by we ig ht of th e no n- fa tty m at te r, no t ex ce ed in g 62 % an d of a fa tc on te nt ,b y we ig ht ,r ef er re d to dr y m at te r:  of le ss th an 10 %  of 10 % or m or e  Es ro m , Ita lic o, K er nh em , Sa in t-N ec ta ire , Sa in t- Pa ul in , Ta leg gi o, Bu tte rk as e as we ll as th os e ch ee se s (e xc lu di ng th os e ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p or go at m ilk ) of a w at er co nt en t, ca lcu lat ed by we ig ht of th e no n- fa tty m at te r, ex ce ed in g 62 % an d of a fa tc on te nt ,b y we ig ht ,r ef er re d to dr y m at te r:  of le ss th an 10 %  of 10 % or m or e O f a fa tc on te nt ,b y w ei gh ti n th e dr y m at te r:  of le ss th an 10 %  of 10 % or m or e O fa dr y m at te r co nt en t, by we ig ht ,o f:  le ss th an 80 %  80 % or m or e No L 186/ 18 Official Journal of the European Communities 6 . 7 . 87 04 .0 4 E I c) (5) (11 )( 12) (13 ) (5) (11 )( 12) (13 ) n C3 ) o (5) o n 4, 77 6, 32 2, 17 3, 21 8, 07 10 ,9 1 6, 31 5, 35 7, 09 2, 43 3, 60 9, 05 12 .2 4 7, 07 04 .0 4 E II a) o 0 04 .0 4 E II b) 23 .0 7 B I a) 3 23 .0 7 B I a) 4 23 .0 7 B Ib ) 3 23 .0 7 B I c) 3 23 .0 7 B II o o C) 0, 06 0, 20 0, 07 0, 22 (a ) Ba sic am ou nt pe r 10 0 kg ne to fp ro du ct . (b ) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of mi lk fa tc on ten t: (c) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of mi lk fa tc on ten t: (d ) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of mi lk fa tc on ten t: 0, 12 0, 11 0, 11 0, 13 0, 12 0, 12 N eg at iv e C C T he ad in g N o D es cr ip tio n N o te s Ir el an d £ Irl /1 00 kg (a ) Ita ly Li t/ 10 0 kg (a ) F ra nc e FF /1 00 kg (a ) U ni te d K in gd om £/ 10 0 kg (a ) Sp ai n Pt a/ 10 0 kg (a ) G re ec e D r/ 10 0 kg (a ) W ith th e ex ce pt io n of w he y ex 04 .0 1 A I 04 .0 1 A II 04 .0 1 B I 04 .0 1 B II 04 .0 1 B II I 04 .0 2 A II a) 1 04 .0 2 A II a) 2 04 .0 2 A II a) 3 04 .0 2 A II a) 4 04 .0 2 A II b) 1 04 .0 2 A II b) 2 04 .0 2 A II b) 3 04 .0 2 A II b) 4 04 .0 2 A II I a) 0, 36 0 (d ) 0, 36 0 (c ) 0, 32 2 (c ) 0, 25 1 (c ) 0, 20 2 (c ) 4, 81 5 3, 04 6 (d ) 3, 04 6 (d ) 2, 47 0 (d ) 4, 81 5 3, 04 6 (d ) 3, 04 6 (d ) 2, 47 0 (d ) 0, 36 0 (d ) 0, 79 4 (d ) 75 8 (d ) 75 8 (c ) 67 7 (c ) 52 8 (c ) 42 5 (c ) 10 13 4 6 41 1 (d ) 6 41 1 (d ) 5 19 8 (d ) 10 13 4 6 41 1 (d ) 64 11 (d ) 5 19 8 (d ) 75 8 (d ) 16 70 (d ) 3 24 (d ) 3. 24 (c ) 2, 89 (c ) 2. 25 (c ) 1, 82 (c ) 43 ,2 6 27 ,3 7 (d ) 27 ,3 7 (d ) 22 ,1 9 (d ) 43 ,2 6 27 ,3 7 (d ) 27 ,3 7 (d ) 22 ,1 9 (d ) 3, 24 (d ) 7, 13 (d ) 61 0, 2 (d ) 61 0, 2 (c ) 54 4, 9 (c ) 42 4, 5 (c ) 34 2, 2 (c ) 8 15 3, 2 5 15 7, 6 (d ) 5 15 7, 6 (d ) 4 18 1, 8 (d ) 8 15 3, 2 5 15 7, 6 (d ) 5 15 7, 6 (d ) 4 18 1, 8 (d ) 61 0, 2 (d ) 13 43 ,8 (d ) 1, 49 9 (d ) 1, 49 9 (c ) 1, 33 9 (c ) 1, 04 3 (c ) 0, 84 0 (c ) 20 ,0 28 12 ,6 69 (d ) 12 ,6 69 (d ) 10 ,2 72 (d ) 20 ,0 28 12 ,6 69 (d ) 12 ,6 69 (d ) 10 ,2 72 (d ) 1, 49 9 (d ) 3, 30 1 (d ) 69 ,6 3 (d ) 69 ,6 3 (c ) 62 ,1 8 (c ) 48 ,4 4 (c ) 39 ,0 4 (c ) 89 2, 55 58 8, 55 (d ) 58 8, 55 (d ) 47 7, 21 (d ) 89 2, 55 58 8, 55 (d ) 58 8, 55 (d ) 47 7, 21 (d ) 69 ,6 3 (d ) 15 3, 34 (d ) 6. 7 . 87 Official Journal of the European Communities No L 186/ 19 O o o n n n o o o o o 0) (8) (8) 0 (8) (8) (8) (8) (8) (8) C) o (3) o C) O fa no n- fa tty lac tic dr y m at te rc on te nt ,b y w ei gh t  of le ss th an 15 %  of 15 % or m or e O fa no n- fa tty lac tic dr y m at te rc on te nt ,b y we ig ht  of le ss th an 15 %  - of 15 % or m or e bu t le ss th an 25 %  of 25 % or m or e bu t le ss th an 32 %  of 32 % or m or e 04 .0 2 A III b) 0, 28 8 (d ) 0, 79 4 (d ) 1, 29 9 (d ) 1, 44 3 (d ) 5, 02 6 4, 81 5 3, 04 6 (d ) 2, 47 0 (d ) 4, 81 5 60 6 (d ) 16 70 (d ) 2 73 3 (d ) 3 03 7 (d ) 10 57 7 10 13 4 6 41 1 (d ) 5 19 8 (d ) 10 13 4 2, 59 (d ) 7, 13 (d ) 11 ,6 7 (d ) 12 ,9 6 (d ) 45 ,1 5 43 ,2 6 27 ,3 7 (d ) 22 ,1 9 (d ) 43 ,2 6 48 7, 9 (d ) 13 43 ,8 (d ) 2 19 8, 9 (d ) 2 44 3, 2 (d ) 8 50 9, 1 8 15 3, 2 5 15 7, 6 (d ) 4 18 1, 8 (d ) 8 15 3, 2 1,1 98 (d ) 3, 30 1 (d ) 5, 40 1 (d ) 6, 00 2 (d ) 20 ,9 02 20 ,0 28 12 ,6 69 (d ) 10 ,2 72 (d ) 20 ,0 28 55 ,6 7 (d ) 15 3, 34 (d ) 25 0, 92 (d ) 27 8, 80 (d ) 90 6, 87 89 2, 55 58 8, 55 (d ) 47 7, 21 (d ) 89 2, 55 04 .0 2 B I a) 04 .0 2 B Ib ) 1 aa ) 04 .0 2 B I b) 1 bb ) 04 .0 2 B Ib ) 1 cc ) 04 .0 2 B I b) 2 aa ) No L 186/20 Official Journal of the European Communities 6 . 7 . 87 C C T he ad in g N o D es cr ip tio n N o te s N eg at iv e Ir el an d £ Irl /1 00 kg (a ) Ita ly Li t/ 10 0 kg (a ) F ra nc e FF /1 00 kg (a ) G re ec e D r/ 10 0 kg (a ) U ni te d K in gd om £/ 10 0 kg (a ) Sp ai n Pt a/ 10 0 kg (a ) 04 .0 2 B Ib ) 2 bb ) o 3, 04 6 (d ) 6 41 1 (d ) 27 ,3 7 (d ) 5 15 7, 6 (d ) 12 ,6 69 (d ) 58 8, 55 (d ) 04 .0 2 B I b) 2 cc ) | | o 2, 47 0 (d ) 5 19 8 (d ) 22 ,1 9 (d ) 4 18 1, 8 (d ) 10 ,2 72 (d ) 47 7, 21 (d ) 04 .0 2 B II a) O fa no n- fa tty lac tic dr y m at te rc on te nt ,b y we ig ht : I I I I I I \ I l  of le ss th an 15 % (3) 0, 36 0 (d ) 75 8 (d ) 3, 24 (d ) 61 0, 2 (d ) 1, 49 9 (d ) 69 ,6 3 (d )  of 15 % or m or e 0 1, 01 3 (d ) 2 13 1 (d ) 9, 10 (d ) 17 14 ,7 (d ) 4, 21 2 (d ) 19 5, 67 (d ) 04 .0 2 B II b) O fa no n- fa tty lac tic dr y m at te rc on te nt ,b y we ig ht : | | \ \ | | | | \ | |  of le ss th an 15 % o 0, 28 8 (d ) 60 6 (d ) 2, 59 (d ) 48 7, 9 (d ) 1, 19 8 (d ) 55 ,6 7 (d )  of 15 % or m or e bu t le ss th an 25 % o 1, 01 3 (d ) 2 13 1 (d ) 9, 10 (d ) 17 14 ,7 (d ) 4, 21 2 (d ) 19 5, 67 (d )  of 25 % or m or e bu t le ss th an 32 % 0 1, 30 2 (d ) 2 74 0 (d ) 11 ,7 0 (d ) 2 20 4, 6 (d ) 5, 41 5 (d ) 25 1, 57 (d )  of 32 % or m or e 0 1, 44 7 (d ) 3 04 5 (d ) 13 ,0 0 (d ) 2 44 9, 5 (d ) 6, 01 7 (d ) 27 9, 53 (d ) 04 .0 3 A O fa fa tty co nt en tb y we ig ht : \ \ \ I \ | |  of le ss th an 80 % (4) - ( b) - ( b) - ( b) - ( b) - ( b) - ( b)  of 80 % or m or e bu t le ss th an 82 % (4) 8, 45 4 17 79 3 75 ,9 5 14 31 4, 4 35 ,1 62 1 28 9, 90  of 82 % or m or e (4) 8, 66 6 18 23 7 77 ,8 5 14 67 2, 2 36 ,0 41 1 32 2, 14 04 .0 3 B . (4) - ( b) - ( b) - ( b) - ( b) - ( b) - ( b) 04 .0 4 A o n 8, 15 8 17 16 8 73 ,2 9 13 81 2, 3 33 ,9 29 1 43 6, 54 ex 04 .0 4 C W ith th e ex ce pt io n of Ro qu ef or t o 6, 61 2 13 91 5 59 ,4 0 11 19 4, 5 27 ,4 99 1 15 2, 11 04 .0 4 D I a) O fa fa tc on te nt by w ei gh ti n th e dr y m at te r: I \ \ | |  of le ss th an 10 % O (12 ) 2, 50 7 5 27 7 22 ,5 3 4 24 5, 4 10 ,4 29 44 0, 72  of 10 % or m or e bu t le ss th an 30 % c) e2 ) 3, 68 0 7 74 6 33 ,0 6 6 23 1, 4 15 ,3 07 64 4, 57  of 30 % or m or e C) (" ) 5, 35 9 11 27 8 48 ,1 4 9 07 3, 3 22 ,2 88 93 5, 34 04 .0 4 D I b) O fa fa tc on te nt by w ei gh ti n th e dr y m at te r: \  of le ss th an 55 % o e2 ) 5, 35 9 11 27 8 48 ,1 4 9 07 3, 3 22 ,2 88 93 5, 34  of 55 % or m or e (5) e2 ) 6, 35 5 13 37 5 57 ,0 9 10 76 0, 0 26 ,4 31 1 10 9, 21 04 .0 4 D II (5) 6, 35 5 13 37 5 57 ,0 9 10 76 0, 0 26 ,4 31 1 10 9, 21 ex 04 .0 4 E I a) W ith th e ex ce pt io n of G ra na Pa da no , Pa rm ig ia no I l Re gg ian o an d ch ee se s m an uf ac tu re d ex clu siv ely fro m I I I sh ee p m ilk O (" ) 9, 41 9 19 82 3 84 ,6 2 15 94 7, 6 39 ,1 74 1 68 6, 81 04 .0 4 E Ib ) 1 o e2 ) 7, 48 9 15 76 0 67 ,2 8 12 67 9, 3 31 ,1 46 1 30 7, 07 6 . 7 . 87 N eg at iv e C C T he ad in g N o D es cr ip tio n N ot es Ir el an d £ Irl /1 00 kg (a ) Ita ly Li t/ 10 0 kg (a ) F ra nc e FF /1 00 kg (a ) G re e c e D r/ 10 0 kg (a ) U ni te d Ki ng do m £/ 10 0 kg (a ) Sp ai n Pt a/ 10 0 kg (a ) ex 04 .0 4 E Ib ) 2 (5) (11 )( 12) (13 ) O H (u )( u) 5, 98 8 6, 96 7 12 60 1 14 66 3 53 ,7 9 62 ,6 0 10 13 7, 8 11 79 6, 9 24 ,9 03 28 ,9 78 1 15 6, 86 1 22 9, 28  As iag o, Ca cio ca va llo ,P ro vo lo ne ,R ag us an o, D an ­ bo , Ed am , Fo nt al , Fo nt in a, Fy nb o, G ou da , H av ar ti, M ar ib o, Sa m sÃ ¸ , Ti lsi t as w el l as th os e ch ee se s (o th er th an sa lte d Ri co tta an d th os e ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p or go at m ilk ) of a w at er co nt en t, ca lcu lat ed by we ig ht of th e no n- fa tty m att er , no t ex ce ed in g 62 °/o an d of a fa tc on te nt ,b y we ig ht ,r ef er re d to dr y m at te r:  of le ss th an 10 %  of 10 % or m or e  Es ro m , Ita lic o, K er nh em , Sa in t-N ec ta ire , Sa in t- Pa ul in , Ta le gg io , Bu tte rk as e as we ll as th os e ch ee se s (e xc lu di ng th os e ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p or go at m ilk ) of a w at er co nt en t, ca lcu lat ed by we ig ht of th e no n- fa tty m att er ,e xc ee di ng 62 °/o an d of a fa t co nt en t, by we ig ht ,r ef er re d to dr y m at te r:  of le ss th an 10 %  of 10 % or m or e O fa fa tc on te nt ,b y we ig ht in th e dr y m at te r:  of le ss th an 10 %  of 10 % or m or e O fa dr y m at te rc on te nt ,b y we ig ht ,o f:  le ss th an 80 %  80 % or m or e Official Journal of the European Communities (5) (11 )( 12) (13 ) 0 0 (12 )( 13) 04 .0 4 E I c) n n 4, 11 6 5, 45 6 1, 87 1 2, 77 0 6, 96 7 9, 41 9 5, 44 6 8 66 3 11 48 2 3 93 8 5 82 9 14 66 3 19 82 3 11 46 2 36 ,9 8 49 ,0 2 16 ,8 1 24 ,8 8 62 ,6 0 84 ,6 2 48 ,9 3 6 96 9, 7 9 23 7, 8 3 16 8, 1 4 68 9, 6 11 79 6, 9 15 94 7, 6 9 22 1, 0 17 ,1 21 22 ,6 92 7, 78 2 11 ,5 20 28 ,9 78 39 ,1 74 22 ,6 51 79 5, 34 96 5, 47 36 1, 52 49 2, 16 1 22 9, 28 1 68 6, 81 90 5, 64 04 .0 4 E II a) O O (5) (" ) n C) C) C) C) 04 .0 4 E II b) 23 .0 7 B I a) 3 23 .0 7 B I a) 4 23 .0 7 B Ib ) 3 23 .0 7 B I c) 3 23 .0 7 B II 0, 07 9 0, 24 8 20 4 63 6 0, 69 2, 17 10 5, 8 33 0, 7 0, 34 7 1, 08 4 14 ,6 7 45 ,8 4 (a ) Ba sic am ou nt pe r 10 0 kg ne to fp ro du ct . (b ) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of mi lk fa tc on ten t: (c) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of mi lk fa tc on ten t: (d ) Su pp lem en tar y am ou nt pe r1 00 kg ne to fp ro du ct fo re ac h % of mi lk fa tc on ten t: 0, 10 2 0, 09 3 0, 09 3 21 5 19 6 19 6 0, 92 0, 84 0, 84 17 2. 6 15 7. 7 15 7, 7 0, 42 4 0, 38 7 0, 38 7 15 ,5 5 14 ,3 3 14 ,3 3 No L 186/21 No L 186/22 Official Journal of the European Communities 6.7.87 Notes (l) For skimmed-milk powder consigned to Italy or Spain from another Member State in accordance with Regulation (EEC) No 1624/76 (OJ No L 180, 6 . 7 . 1976, p. 9), the amount indicated  in the Member State of dispatch shall be multiplied by the coefficient 0,54 ,  in Italy shall be multiplied by the coefficient 0,54 ,  in Spain shall be multiplied by the coefficient 0,40 . Where milk in powder or granules contains added starch or puffed starch and lucerne meal and/or grass meal and/or fishmeal and the product is classified under subheading 04.02 A II of the Common Customs Tariff, the monetary compensatory amount to be applied shall be that fixed for products classified under subheading 23.07 B I, account being taken of the proportion of skimmed milk powder or granules (excluding any added whey and/or lactose and/or casein and/or caseinates in the finished product) (see also Note (6)). In intra-Community trade in skimmed-milk powder in the unaltered state, sold under Regulations (EEC) No 368/77 (OJ No L 52, 24 . 2 . 1977, p. 19) and (EEC) No 443/77 (OJ No L 58 , 3 . 3 . 1977, p. 16), the amount indicated shall be multiplied by the coefficient 0,16 . (3) The basic amount for 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per 100 kg indicated multiplied by '/ too of the weight of the lactic part contained in 100 kg of product. However, where whey and/or lactose and/or casein and/or caseinates have been added to the product, the amount resulting from the preceding calculation shall be :  multiplied by the weight of the lactic non-fat part, other than the added whey and/or added lactose and/or added casein and/or added caseinates contained in 100 kg of the product, and then  divided by the weight of the non-fat lactic part contained in 100 kg of the product ; (b) an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to 1/100 of the amount indicated in Part 7 of this Annex under subheading 17.01 A (undenatured) of the Common Customs Tariff. When completing customs formalities, the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kg of finished product, and, in particular :  the lactose content of the added whey. (4) However, for butter or concentrated butter covered by the measures, provided for :  in Regulation (EEC) No 3143/85 (OJ No L 298 , 12 . 11 . 1985 , p. 9) the amount indicated shall be multiplied by the coefficient 0,16 ; for Spain, however, the coefficient to be applied is 0,24 ,  in Regulations (EEC) No 262/79 (OJ No L 41 , 16 . 2 . 1979, p. 1 ), (EEC) No 442/84 (OJ No L 52 , 23 . 2 . 1984 , p. 12) and (EEC) No 1932/81 (OJ No L 191 , 14 . 7 . 1981 , p. 6), the amount indicated shall be multiplied by :  the coefficient 0,31 where the butter is to be used in formula A, formula C or formula D products ; for Spain, however, the coefficient to be applied is 0,38 ,  the coefficient 0,50 where the butter is to be used in formula B products ; for Spain, however, the coefficient to be applied is 0,55 ,  in Regulation (EEC) No 765/86 (OJ No L 72 , 15 . 3 . 1986, p. 11 ), the amount indicated shall be multiplied by the coefficient 0,67 ,  in Regulation (EEC) No 2409/86 (OJ No L 208 , 31 . 7 . 1986, p. 29), the amount indicated shall be multiplied by the coefficient 0,02 . (5) No monetary compensatory amount shall be paid in respect of exported cheese of which the free-at-frontier price, before application of a monetary compensatory amount and, where applicable, the refund in the exporting Member State, is less than 140 ECU per 100 kg. Where cheese of low value, as defined above, is being exported from one Member State to another, the document used to show that the cheese is of Community origin shall contain, in the box labelled 'designation of goods', one of the following references : «Queso de escaso valor, en aplicaciÃ ³n de la nota 5 de la Parte 5 del Anexo I del Reglamento por el que se fijan los montantes compensatorios monetarios . » »Oste af ringe vÃ ¦rdi , anvendelse af bemÃ ¦rkning (5), i bilag I, del 5 , til forordningen om fastsÃ ¦ttelse af monetÃ ¦re udligningsbelÃ ¸b . « KÃ ¤se mit geringem Wert, Anwendung FuÃ note ( 5) zum Anhang I Teil 5 der Verordnung zur Festsetzung der WÃ ¤hrungs ­ ausgleichsbetrÃ ¤ge." «Ã ¤Ã Ã Ã ¹Ã ¬ Ã Ã ±Ã ¼Ã ·Ã »Ã ®Ã  Ã ±Ã ¾Ã ¯Ã ±Ã  Ã ºÃ ±Ã ' Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ·Ã  Ã Ã ·Ã ¼Ã µÃ ¯Ã Ã Ã ·Ã  (5) Ã Ã ¿Ã Ã ¼Ã ­Ã Ã ¿Ã Ã  5 Ã Ã ¿Ã ÃÃ ±Ã Ã ±Ã Ã Ã ®Ã ¼Ã ±Ã Ã ¿Ã  I Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  ÃÃ ¿Ã Ã ºÃ ±Ã ¸Ã ¿Ã Ã ¯Ã ¶Ã µÃ ¹ Ã Ã ± Ã ½Ã ¿Ã ¼Ã ¹Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ¬ Ã µÃ ¾Ã ¹Ã Ã Ã Ã ¹Ã ºÃ ¬ ÃÃ ¿Ã Ã ¬. » 'Cheese of low value in accordance with note (5) in Part 5 of Annex I to the Regulation fixing monetary compensatory amounts .' «Fromages de faible valeur, application de la note 5 de l'annexe I , partie 5 , du rÃ ¨glement fixant les montants compensatoires monÃ ©taires . » «Formaggi di scarso valore in applicazione della nota 5 dell'allegato I, parte 5 a, del regolamento che fissa gli importi compensativi monetari ». Kaas van geringe waarde, toepassing van voetnoot (s) van bijlage I, deel 5 , bij de verordening tot vaststelling van de monetaire compenserende bedragen." «Queijos de fraco valor, aplicaÃ §Ã £o da nota 5 do Anexo I, Parte 5 , do regulamento que fixa os montantes compensatÃ ³rios monetÃ ¡rios ». No monetary compensatory amount shall be granted in the importing Member State where the document showing the Community origin of the product in question contains one of the above wordings . If the cheese is being imported from a non-Community country, no monetary compensatory amount shall be granted where the free ­ at-frontier price, corrected to take account of the levy and the monetary compensatory amount for cheese of normal value, is less than 140 ECU per 100 kg. 6 . 7.87 Official Journal of the European Communities No L 186/23 If a monetary compensatory amount is chargeable in respect of a consignment consisting of different types of cheese, of a value of less than 140 ECU per 100 kg, the monetary compensatory amount applicable shall , by way of derogation from Article 30 of Regulation (EEC) No 1371 /81 (OJ No L 138 , 25 . 5 . 1981 , p. 1 ), be that for products falling within subheading ex 04.04 E I b) 2 of the Common Customs Tariff, of a water content, calculated by weight in the non-fatty matter, exceeding 62 % and of a fat content, by weight in the dry matter, of 10 % or more . (4) When completing customs formalities , the party concerned shall state in the declaration provided for this purpose, in particular the actual content by weight per 100 kg of finished product of :  milk powder or granules (other than whey), whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the content by weight of the added whey and/or added lactose and/or added casein and/or added caseinates, and  the lactose content of the added whey per 100 kg of finished product. For milk powder or granules (other than the added whey and/or added lactose and/or added casein and/or added caseinates) which have been denatured in accordance with Article 2 of Regulation (EEC) No 1725/79 (OJ No L 199, 7 . 8 . 1979) or in accordance with Article 1 of Regulation (EEC) No 3714/84 (OJ No L 341 , 29 . 12 . 1984) and feedingstuffs the lactic part of which contains milk powder or granules (other than whey), the amount shown shall be increased by the supplementary amounts indicated in the table below (where no amount is shown, only the supplementary amount shall apply) : Content by weight of milk powder or granules (other than the added whey and/or added lactose and/or added casein and/or added caseinates Germany DM/100 kg Netherlands Fl/ 100 kg United Kingdom £/100 kg Belgium/ Luxembourg Bfrs/Lfrs/ 100 kg Denmark Dkr/100 kg Italy Lit/100 kg France FF/ 100 kg Greece Dr/100 kg Ireland £ Irl/100 kg Spain Pta/100 kg More than 12 % but less \ \ l l I I l I than 30 % 0,58 0,65 2,067   1 046 4,47 841,7 0,497 69,13 30 °/o or more but less III \ \ III I \ II\ than 50 % 1,15 1,29 4,135   2 092 8,93 1 683,3 0,994 138,27 50 % or more but less IlI \ \ ||\ \ \ III than 70 % 1,73 1,94 6,202   3 138 13,40 2 525,0 1,491 207,40 70 % or more but less IIIl\ ||\ \ than 80 % 2,16 2,42 7,753   3 923 16,75 3 156,2 1,864 259,25 80 % or more but less I II IIIlI II than 88 % 2,42 2,71 . 8,683   4 394 18,76 3 534,9 2,088 290,36 88 °/o or more 2,59 2,91 9,304   4 708 20,10 3 787,4 2,237 311,10 Where the products contain skimmed-milk powder purchased under the terms of Regulations (EEC) No 368/77 (OJ No L 52, 24 . 2 . 1977), (EEC) No 443/77 (OJ No L 58 , 3 . 3 . 1977) or (EEC) No 1844/77 (OJ No L 205 , 11 . 8 . 1977) and more than 9,0 grams of iron and/or 1,2 grams of copper per 100 kilograms, the supplementary amounts indicated above shall be multiplied by the coefficient 0,29. If the product has not been produced in accordance with one of the Regulations referred to in the second and third paragraphs in this note, the coefficient 1,85 shall be applied to the supplementary amounts indicated above . However, this coefficient shall not be applied to products consigned to Italy from another Member State where Regulation (EEC) No 1624/76 (OJ No L 180, 6 . 7 . 1976) applies . O The basic amount for 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per 100 kg indicated. However, where whey and/or lactose and/or casein and/or caseinates have been added to the product, the amount indicated shall be :  multiplied by the weight of the lactic non-fat part, other than the added whey and/or added lactose and/or added casein and/or added caseinates, contained in 100 kg of the product, and then  divided by the weight of the non-fat lactic part contained in 100 kg of the product ; (b) an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to 1/100 of the amount indicated in Part 7 of this Annex under subheading ' 17.01 A (undenatured) of the Common Customs Tariff. When completing customs formalities, the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kg of finished product, and, in particular :  the lactose content of the added whey. No L 186/ 24 Official Journal of the European Communities 6.7 . 87 (') The basic amount for 100 kg of product falling within this subheading shall be equal to the amount indicated . However, where whey and/or lactose and/or casein and/or caseinates have been added to the product, the basic amount shall be equal to the amount indicated :  multiplied by the weight of the non-fat part, other than the added whey and/or added lactose and/or added casein and/or added caseinates, contained in 100 kg of the product, and then  divided by the weight of the non-fat part contained in 100 kg of the product. When completing customs formalities, the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kg of finished product, and, in particular :  the lactose content of the added whey. (') In the case of products to which whey and/or lactose and/or casein and/or caseinates have been added, no compensatory amount shall be granted . However, the amounts indicated shall apply if compensatory amounts have to be charged . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product. (") For cheeses manufactured exclusively from sheep or goat milk :  the analysis check shall be carried out by immunological methods such as double immuno-diffusion and radial immuno-diffusion, supplemented as necessary by electrophoresis of the caseins,  the party concerned shall be obliged, when completing the customs formalities, to state in the declaration provided for this purpose that the cheese in question was manufactured exclusively from sheep and/or goat milk. ( 12) No compensatory amounts shall be applicable on imported cheeses covered by the provisions of Articles 7 ( 1 ), 9 ( 1 ), 10 and 11 of amended Regulation (EEC) No 2915/79, provided that the free-at-frontier value applicable for the cheese in question, if one has been laid down, is respected or that the import price is not less than the amount specified in Article 11 ( 1 ) of that Regulation for the cheese in question, or on the cheeses specified in Articles 9 ( 1 ) and 11 (2) of that Regulation, provided that they are covered by (e), (f) or (r) of Annex II to that Regulation if it is established that they correspond to the description given therein . Where, in the case of 'Vacherin Mont d'Or' cheese, the conditions laid down in Article ( 1 ) of Regulation (EEC) No 2915/79 are not complied with or where intra-Community trade or exports to third countries are involved, the compensatory amount to be applied shall be that applicable to products falling within subheading 04.04 E I b) 2 of the Common Customs Tariff having a water content, calculated by weight, of the non-fatty matter exceeding 62 % and having a fat content, by weight, in the dry matter of 10 °/o or more. ( 1J) In the case of cheeses presented in containers which also contain conserving liquid, in particular brine, the monetary compensatory amount is granted on the net weight, the weight of the liquid being deducted. NB: For the calculation of fat content, non-milk fats are not to be taken into account. No L 186/256 . 7 . 87 Official Journal of the European Communities PART 6 WINE Monetary compensatory amounts CCT heading No Description Positive Negative Germany Italy France Greece Spain IIII DM I Lit FF Dr Pta ex 22.05 B Wine put up in containers of more than three litres % vol/hl 136 0,55 141,1 11,30 ex 22.05 C I (a) Table wine ('): \ \ ( 1 ) Type R III O hi 2 174 8,82 2 259,2 180,91 (2) Types A II and A III (2) hi l 3 102 12,59 3 224,2 257,79 (3) Other (') % vol/hl 136 0,55 141,1 11,30 \ (b) Red, rose and white wine from third coun ­ tries : ( 1 ) Presented in the document V.I or V.A under the name Portugieser hi 2 174 8,82 2 259,2 180,91 (2) Presented in the document V.I or V.A under the name Riesling or Sylvaner hi 3 102 12,59 3 224,2 257,79 (3) Other % vol/hl 136 0,55 141,1 11,30 ex 22.05 C II (a) Table wine (') (}) % vol/hl 136 0,55 141,1 11,30 (b) Red, rose and white wine from third coun ­ tries % vol/hl 136 0,55 141,1 11,30 (') As defined under No 13 of Annex I to Regulation (EEC) No 822/87 . (2) As defined in Annex III to Regulation (EEC) No 822/87 . (3) No monetary compensatory amount shall be applied to 'retsina' table wine . No L 186/26 Official Journal of the European Communities 6 . 7 . 87 PART 7 SUGAR Monetary compensatory amounts Positive (') Negative (') CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain Portugal DM F1 Bfrs/Lfrs Dkr £ £ Irl Lit FF Dr Pta Esc A. SUGAR  100 kg  17.01 A (2) 17.01 B (3) 7,597 6,346 1,741 1,455 3 566 2 979 15,22 12,72 2 318,5 1 936,7 381,04 322,44 491,13 374,42 by 1 % of sucrose content and by 100 kg net of that product (4) 17.02 ex D II (s) 17.02 E 17.02 F I (6) 21.07 F IV 0,0760 0,0760 0,0760 0,0760 0,0174 0,0174 0,0174 0,0174 35,66 35,66 35,66 35,66 0,1522 0,1522 0,1522 0,1522 23,185 23,185 23,185 23,185 3,810 3,810 3,810 3,810 4,911 4,911 4,911 4,911 B. ISOGLUCOSE  for 100 kg on dry matter  17.02 D I 21.07 Fill 7,597 7,597 1,741 1,741 3 566 3 566 15,22 15,22 2 318,5 2 318,5 331,97 331,97 519,53 519,53 (') No monetary compensatory amount shall be applied to sugar and isoglucose exported to non-member countries pursuant to Article 26 of Regulation (EEC) No 1785/ 81 . (2) For flavoured or coloured sugars the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage . (5) Where the yield of the raw sugar differs from that of the stan ­ dard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (4) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regu ­ lation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports . ( s) Other sugars and syrups excluding sorbose . (6) Caramelized sugars falling within heading No 17.01 . 6 . 7 . 87 Official Journal of the European Communities No L 186/27 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain Portugal DM/100 kg Fl/ 100 kg Bfrs/Lfrs/ 100 kg Dkr/100 kg £/ 100 kg £ Irl/ 100 kg Lit/100 kg FF/ 100 kg Dr/100 kg Pta/ 100 kg Esc/100 kg 17.04 D I a) 0 0 3,648 0,836 2 141 0 1 113,2 168,05 17.04 D I b) 1 0 0 2,296 0 0 0 700,7 0 0 17.04 D I b) 2 0 0 3,273 0 1 640 0 998,8 160,56 0 17.04 D I b) 3 aa) 0 0 4,250 0,974 2 133 8,51 1 297,0 208,36 198,91 17.04 D I b) 3 bb) 0 0 4,326 0,991 2 177 8,67 1 320,2 208,26 198,91 17.04 D I b) 4 0 0 5,081 1,164 2 540 10,17 1 550,5 249,41 243,11 17.04 D I b) 5 0 0 5,470 1,253 2 689 10,96 1 669,6 270,20 287,31 17.04 D I b) 6 0 0 5,861 1,343 2 837 11,74 1 788,8 290,98 331,51 17.04 D I b) 7 0 0 6,105 1,399 2 900 12,23 1 863,2 305,01 375,71 17.04 D I b) 8 6,495 1,489 3 049 13,01 1 982,3 325,79 419,92 17.04 D II a) 0 0 6,787 1,602 3 653 14,26 2 488,8 297,13 17.04 D II a) ( ») 0 0 5,591 1,314 3 048 11,66 2 001,7 252,87 17.04 D II b) 1 0 0 6,388 1,510 3 217 13,46 2 367,1 285,75 0 17.04 D II b) 1 ( ,J) 0 0 5,192 1,222 2 612 10,86 1 880,0 241,49 0 17.04 D II b) 2 0 0 7,707 1,813 3 872 16,10 2 769,6 350,70 176,81 17.04 D II b) 2 ( ») 0 0 6,511 1,525 3 267 13,50 2 282,5 306,44 176,81 17.04 D II b) 3 0 0 7,758 1,812 3 823 16,04 2 680,8 362,53 265,21 17.04 D II b) 3 ( ,J ) 0 0 6,861 1,596 3 369 14,10 2 315,5 329,34 265,21 17.04 D II b) 4 0 0 7,107 1,647 3 397 14,50 2 335,9 343,55 353,61 17.04 D II b) 4 (1J) 0 0 6,628 1,533 3 154 13,47 2 141,0 325,85 353,61 18.06 B I 0 0 3,512 0 1 714 0 1 255,5 166,06 0 18.06 B II a) 0 0 6,072 1,444 3 024 12,93 2 333,7 267,54 0 18.06 B II a) ( ,s) 0 0 5,239 1,244 2 602 11,12 1 9?4,2 236,69 0 18.06 B II b) 0 0 8,527 2,034 4 267 18,24 3 333,5 371,35 0 18.06 B II b) (") 0 0 7,259 1,729 3 625 15,49 2 816,9 324,40 0 18.06 C II b) 1 0 0 6,011 1,403 2 904 12,40 2 064,2 283,76 243,11 18.06 C II b) 1 ( 13) 0 0 5,354 1,245 2 571 10,97 1 796,3 259,42 243,11 18.06 C II b) 2 0 0 7,034 1,649 3 422 14,62 2 480,8 327,01 243,11 18.06 C II b) 2 ( ») 0 0 6,078 1,419 2 938 12,54 2 091,1 291,60 243,11 18.06 C II b) 3 0 0 7,920 1,865 3 883 16,59 2 876,3 361,77 221,01 18.06 C II b) 3 ( ») 0 0 6,605 1,549 3 217 13,74 2 340,5 313,08 221,01 18.06 C II b) 4 0 0 9,147 2,160 4 505 19,25 3 376,3 413,67 221,01 18.06 C II b) 4 (u) 0 0 7,474 1,758 3 657 15,62 2 694,3 351,71 221,01 18.06 D I a) O 3,52 3,94 13,302 3,190 6 705 28,62 5 345,2 596,60 0 18.06 D I b) O ( ¢) 3,52 3,94 13,302 3,190 6 705 28,62 5 345,2 596,60 0 18.06 D II a) 1 0 0 6,692 1,570 3 262 13,94 2 376,4 309,87 221,01 18.06 D II a) 1 ( ») 0 0 5,736 1,340 2 778 11,86 1 986,7 274,46 221,01 No L 186/28 Official Journal of the European Communities 6 . 7 . 87 \ Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain Portugal DM/100 kg Fl/100 kg Bfrs/Lfrs/ 100 kg Dkr/ 100 kg £/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/100 kg Dr/ 100 kg Pta/100 kg Esc/ 100 kg 18.06 D II a) 1 ( 1S ) 0 0 6,113 1,431 2 968 12,68 2 140 /3 288,41 221,01 18.06 D II a) 2 ( «) 0 0 6,692 1,570 3 262 13,94 2 376,4 309,87 221,01 18.06 D II a) 2 ( 8 ) ( ,3 ) 0 0 5,736 1,340 2 778 11,86 1 986,7 274,46 221,01 18.06 D II a) 2 (  ) ( 15 ) 0 0 6,113 1,431 2 968 12,68 2 140,3 288,41 221,01 18.06 D II b) 1 4,89 5,42 18,073 4,337 9 124 39,02 7 290,9 769,55 0 18.06 D II b) 1 ( ,J ) 3,44 3,84 12,993 3,116 6 551 27,99 5 220,7 581,44 0 18.06 D II b) 1 (") 4,01 4,46 14,994 3,597 7 564 32,33 6 036,3 655,54 0 18.06 D II b) 2 ( 10) 0 0 10,717 2,534 5 286 22,59 3 980,6 482,72 243,11 18.06 D II b) 2 (") 0 0 8,685 2,046 4 257 18,18 3 152,5 407,47 243,11 18.06 D II b) 2 ( 12 ) 4,89 5,42 18,073 4,337 9 124 39,02 7 290,9 769,55 0 18.06 D II b) 2 ( 13 ) 3,44 3,84 12,993 3,116 6 551 27,99 5 220,7 581,44 0 18.06 D II b) 2 ( 1S ) 4,01 4,46 14,994 3,597 7 564 32,33 6 036,3 655,54 0 18.06 D II c) 1 ( 2 ) 18.06 D II c) 2 ( 2) 19.02 B II a) 4 aa) (4) 0 0 2,131 0 0 0 650,3 0 19.02 B II a) 5 aa) (6) 0 0 3,218 0 1 889 0 982,2 0 19.03 A O 0 0 5,034 1,154 4 433 10,09 1 536,2 157,86 19.03 B I O 0 0 5,034 1,154 4 433 10,09 1 536,2 157,86 19.03 B II O 0 0 4,234 0,970 3 375 8,48 1 292,3 0 19.04 0 0 2,951 0 1 733 0 900,7 0 19.08 B I a) 3,419 0 0 0 1 043,3 171,47 221,01 19.08 B I b) 6,154 1,410 2 888 12,33 1 878,0 308,64 397,82 19.08 B II a) 0 0 1,092 0 0 0 333,4 0 19.08 B II b) 1 0 0 2,801 0 0 0 855,1 0 0 19.08 B II b) 2 0 0 6,693 1,578 3 413 14,02 2 439,7 274,73 0 19.08 B II b) 2 ( 15) 0 0 4,124 0,960 2 113 8,47 1 393,9 180,49 0 19.08 B II c) 1 0 0 3,485 0 1 764 0 1 063,7 166,24 0 19.08 B II c) 2 0 0 7,377 1,734 3 734 15,39 2 648,3 309,03 0 19.08 B II c) 2 (") 0 0 4,808 1,116 2 434 9,84 1 602,5 214,79 0 19.08 B II d) 1 0 0 4,511 1,033 2 246 9,04 1 376,7 217,68 221,01 19.08 B II d) 2 0 0 8,403 1,969 4 216 17,45 2 961,3 360,47 221,01 19.08 B II d) 2 H 0 0 5,834 1,351 2 916 11,90 1 915,5 266,23 221,01 19.08 B III a) 1 0 0 1,912 0 0 0 583,4 0 19.08 B III a) 2 0 0 6,778 1,608 3 584 14,34 2 564,1 259,36 19.08 B III a) 2 ( ,J ) 0 0 3,566 0,836 1 959 0 1 256,9 0 19.08 B III b) 1 0 0 2,938 0 0 0 896,4 0 0 19.08 B III b) 2 0 0 6,830 1,609 3 573 14,29 2 481,0 275,10 0 19.08 B III b) 2 (") 0 0 4,261 0,991 2 273 8,74 1 435,2 180,86 0 19.08 B III c) 1 0 0 4,647 1,065 2 406 9,31 1 418,1 218,04 176,81 19.08 B III c) 2 0 0 7,787 1,828 3 975 16,21 2 773,3 326,36 0 19.08 B III c) 2 ( ») 0 0 5,218 1,210 2 675 10,66 1 727,5 232,12 0 19.08 B IV a) 1 0 0 2,731 0 0 0 833,4 0 19.08 B IV a) 2 0 0 5,326 1,250 2 916 11,08 1 889,8 210,72 19.08 B IV a) 2 ( ,3 ) 0 0 3,613 0,838 2 049 0 1 192,6 0 19.08 B IV b) 1 0 0 3,484 0 1 924 0 1 063,1 155,41 0 19.08 B IV b) 2 0 0 6,858 1,616 3 631 14,35 2 489,8 273,63 0 19.08 B IV b) 2 O 0 0 4,289 0,998 2 331 8,80 1 444,0 179,39 0 19.08 B V a) 0 0 3,277 0 1 924 0 1 000,1 0 19.08 B V b) 0 0 3,688 0,846 2 084 0 1 125,4 161,37 . 0 6 . 7 . 87 Official Journal of the European Communities No L 186/29 Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain Portugal DM/100 kg Fl/100 kg Bfrs/Lfrs/ 100 kg Dkr/100 kg £/ 100 kg £ Irl/100 kg Lit/ 100 kg FF/ 100 kg Dr/100 kg Pta/100 kg Esc/100 kg 21.07 CI 0 0 3,512 0 1 714 0 1 255,5 166,06 0 21.07 C II a) 0 0 6,072 1,444 3 024 12,93 2 333,7 267,54 0 21.07 C II a) H 0 0 5,239 1,244 2 602 11,12 1 994,2 236,69 0 21.07 C II b) 0 0 8,527 2,034 4 267 18,24 3 333,5 371,35 0 21.07 C II b) O 0 0 7,259 1,729 3 625 15,49 2 816,9 324,40 0 21.07 D I a) 1 4,52 5,07 16,223 3,900 8 209 35,04 6 604,1 722,97 21.07 D I a) 2 5,18 5,73 18,412 4,426 9 321 39,86 7 498,8 778,52 21.07 D I b) 1 0 0 1,442 0 0 0 587,0 0 21.07 D I b) 2 0 0 2,250 0 0 0 916,5 0 21.07 D I b) 3 4,60 5,10 16,366 3,934 8 285 35,43 6 665,6 692,01 21.07 D II a) 1 O 21.07 D II a) 2 (4) 21.07 D II a) 3 (4) 21.07 D II a) 4 (4) 21.07 D II b) ( 5) 21.07 G II a) 1 ( «) O 0 0 4,092 0,984 2 071 8,86 1 666,4 173,00 21.07 G II a) 1 ( «) O ( 13 ) 0 0 2,896 0 0 0 1 179,3 0 21.07 G II a) 1 (8 ) (') ( 1S) 0 0 3,367 0 1 704 0 1 371,2 0 21.07 G II a) 2 aa) ( «) (') 0 0 5,184 1,234 2 712 11,05 1 999,8 219,21 21.07 G II a) 2 aa) (') (') ( ,J) 0 0 3,988 0,946 2 107 8,45 1 512,7 174,95 21.07 G II a) 2 aa) (8 ) (') (") 0 0 4,459 1,059 2 345 9,48 1 704,6 192,39 21.07 G II a) 2 bb) ( «) (') 0 0 5,730 1,360 3 033 12,14 2 166,4 242,32 21.07 G II a) 2 bb) ( «) (') ( ,}) 0 0 4,534 1,072 2 428 9,54 1 679,3 198,06 21.07 G II a) 2 bb) ( «) (') (") 0 0 5,005 1,185 2 666 10,57 1 871,2 215,50 21.07 G II a) 2 cc) (8 ) (') 0 0 6,277 1,485 3 353 13,24 2 333,1 265,42 21.07 G II a) 2 cc) (') (9) (") 0 0 5,081 1,197 2 748 10,64 1 846,0 221,16 21.07 G II a) 2 cc) (') (') ( ,s ) 0 0 5,552 1,310 2 986 11,67 2 037,9 238,60 21.07 G II b) 1 C) C) 0 0 5,049 1,203 2 520 10,78 1 958,5 221,01 0 21.07 G II b) 1 (8 ) (') ( 13 ) 0 0 3,853 0,915 1 915 8,18 1 471,4 176,75 0 21.07 G II b) 1 (8 ) (') ( 15 ) 0 0 4,324 1,028 2 153 9,21 1 663,3 194,19 0 21.07 G II b) 2 aa) ( 8 ) (") 0 0 5,868 1,391 3 033 12,42 2 208,5 253,50 0 21.07 G II b) 2 aa) ( 8 ) (9) (") 0 0 4,672 1,103 2 428 9,82 1 721,4 209,24 0 21.07 G II b) 2 aa) ( 8 ) (') ( ,s ) 0 0 5,143 1,216 2 666 10,85 1 913,3 226,68 0 21.07 G II b) 2 bb) (8 ) (') 0 0 6,414 1,517 3 354 13,51 2 375,1 276,61 0 21.07 G II b) 2 bb) (8 ) (') ( ,3 ) 0 0 5,218 1,229 2 749 10,91 1 888,0 232,35 0 21.07 G II b) 2 bb) (8) (') ( ,5 ) 0 0 5,689 1,342 2 987 11,94 2 079,9 249,79 0 21.07 G II c) 1 (8) (') 0 0 5,801 1,376 2 873 12,28 2 188,1 258,73 0 21.07 G II c) 1 (8 ) O ( ,J) 0 0 4,605 1,088 2 268 9,68 1 701,0 214,47 0 21.07 G II c) 1 (8 ) (') ( 1S ) 0 0 5,076 1,201 2 506 10,71 1 892,9 231,91 0 21.07 G II c) 2 aa) (8 ) (') 0 0 6,893 1,626 3 514 14,47 2 521,5 304,94 0 21.07 G II c) 2 aa) (8 ) (') ( ,J ) 0 0 5,697 1,338 2 909 11,87 2 034,4 260,68 0 21.07 G II c) 2 aa) (8 ) (') ( 1S ) 0 0 6,168 1,451 3 147 12,90 2 226,3 278,12 0 21.07 G II c) 2 bb) (8 ) (') 0 0 7,303 1,720 3 755 15,29 2 646,5 322,27 0 21.07 G II c) 2 bb) ( 8 ) (') (1J ) 0 0 6,107 1,432 3 150 12,69 2 159,4 278,01 0 21.07 G II c) 2 bb) (8 ) (') ( 1S ) 0 0 6,578 1,545 3 388 13,72 2 351,3 295,45 0 21.07 G II d) 1 0 0 7,169 1,689 3 515 15,02 2 605,4 327,32 198,91 21.07 G II d) 1 ( 1J ) 0 0 5,973 1,401 2910 12,42 2 118,3 283,06 198,91 21.07 G II d) 1 ( 15) 0 0 6,444 1,514 3 148 13,45 2 310,2 300,50 198,91 No L 186/30 Official Journal of the European Communities 6 . 7 . 87 Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain Portugal DM/100 kg Fl/ 100 kg Bfrs/Lfrs/ 100 kg Dkr/ 100 kg £/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/100 kg Dr/100 kg Pta/ 100 kg Esc/100 kg 21.07 G II d) 2 0 0 8,125 1,908 4 076 16,94 2 897,1 367,75 198,91 21.07 G II d) 2 ( 1J ) 0 0 6,929 1,620 3 471 14,34 2 410,0 323,49 198,91 21.07 G II d) 2 ( ,5 ) 0 0 7,400 1,733 3 709 15,37 2 601,9 340,93 198,91 21.07 G II e) 0 0 9,220 2,159 4 478 19,13 3 231,4 430,20 331,51 21.07 G II e) ( 13) 0 0 8,024 1,871 3 873 16,53 2 744,3 385,94 331,51 21.07 G II e) ( 1S ) 0 0 8,495 1,984 4 111 17,56 2 936,2 403,38 331,51 21.07 G III a) 1 0 0 8,183 1,967 4 143 . 17,72 3 332,8 346,01 21.07 G III a) 1 ( n) 0 0 5,792 1,393 2 932 12,53 2 358,6 257,48 21.07 G III a) 1 ( ,5) 0 0 6,734 1,619 3 409 14,57 2 742,4 292,36 21.07 G III a) 2 aa) 2,50 2,77 9,275 2,217 4 784 19,91 3 666,2 392,22 21.07 G III a) 2 aa) (") 0 0 6,884 1,643 3 573 14,72 2 692,0 303,69 21.07 G III a) 2 aa) ( 1S ) 0 0 7,826 1,869 4 050 16,76 3 075,8 338,57 21.07 G III a) 2 bb) 2,60 2,89 9,821 2,343 5 105 21,00 3 832,8 415,33 21.07 G III a) 2 bb) ( ,J ) 0 0 7,430 1,769 3 894 15,81 2 858,6 326,80 21.07 G III a) 2 bb) ( 15 ) 0 0 8,372 1,995 4 371 17,85 3 242,4 361,68 21.07 G III b) 1 0 0 9,140 2,186 4 592 19,64 3 624,9 394,02 0 21.07 G III b) 1 (0) 0 0 6,749 1,612 3 381 14,45 2 650,7 305,49 ¢ 0 21.07 G III b) 1 C 5 ) 0 0 7,691 1,838 3 858 16,49 3 034,5 340,37 0 21.07 G III b) 2 2,50 2,77 9,959 2,374 5 105 21,28 3 874,9 426,51 0 21.07 G III b) 2 (") 0 0 7,568 1,800 3 894 16,09 2 900,7 337,98 0 21.07 G III b) 2 ( ,s ) 0 0 8,510 2,026 4 371 18,13 3 284,5 372,86 0 21.07 G III c) 1 0 0 9,892 2,359 4 945 21,14 3 854,5 431,74 0 21.07 G III c) 1 ( ,J ) 0 0 7,501 1,785 3 734 15,95 2 880,3 343,21 0 21.07 G III c) 1 ( 1S ) 0 0 8,443 2,011 4 211 17,99 3 264,1 378,09 0 21.07 G III c) 2 2,48 2,75 10,848 2,578 5 506 23,06 4 146,2 472,17 0 21.07 G III c) 2 O 0 0 8,457 2,004 4 295 17,87 3 172,0 383,64 0 21.07 G IH c) 2 ( ,s ) 0 0 9,399 2,230 4 772 19,91 3 555,8 418,52 0 21.07 G III d ) 1 0 0 11,260 2,672 5 587 23,88 4 271,8 500,33 198,91 21.07 G III d) 1 (") 0 0 8,869 2,098 4 376 18,69 3 297,6 411,80 198,91 21.07 G III d ) 1 ( ,s ) 0 0 9,811 2,324 4 853 20,73 3 681,4 446,68 198,91 21.07 G III d ) 2 0 0 11,670 2,766 5 827 24,70 4 396,8 517,66 198,91 21.07 G III d ) 2 ( 1J ) 0 0 9,279 2,192 4 616 19,51 3 422,6 429,13 198,91 21.07 G III d ) 2 ( ,s ) 0 0 10,221 2,418 5 093 21,55 3 806,4 464,01 198,91 21.07 G III e) 0 0 12,285 2,907 6 069 25,94 4 584,8 551,77 265,21 21.07 G III e) ( n) 0 0 9,894 2,333 4 858 20,75 3 610,6 463,24 265,21 21.07 G III e) (") 0 0 10,836 2,559 5 335 22,79 3 994,4 498,12 265,21 21.07 G IV a) 1 3,45 3,82 12,275 2,951 6 214 26,57 4 999,2 519,01 21.07 G IV a) 1 (") 2,43 2,71 8,689 2,089 4 398 18,79 3 537,9 386,22 21.07 G IV a) 1 ( 15 ) 2,83 3,15 10,101 2,428 5 113 21,86 4 113,6 438,53 21.07 G IV a) 2 3,65 4,04 13,367 3,201 6 855 28,76 5 332,6 565,22 21.07 G IV a) 2 (") 2,63 2,93 9,781 2,339 5 039 20,98 3 871,3 432,43 21.07 G IV a) 2 ( 1S ) 3,03 3,37 11,193 2,678 5 754 24,05 4 447,0 484,74 21.07 G IV b) 1 3,45 3,82 13,232 3,170 6 663 28,49 5 291,3 567,02 0 21.07 G IV b) 1 (") 2,43 2,71 9,646 2,308 4 847 20,71 3 830,0 434,23 0 21.07 G IV b) 1 (") 2,83 3,15 11,058 2,647 5 562 23,78 4 405,7 486,54 0 21.07 G IV b) 2 3,58 3,96 13,934 3,331 7 075 29,90 5 505,6 596,73 0 21.07 G IV b) 2 ( u) 2,56 2,85 10,348 2,469 5 259 22,12 4 044,3 463,94 0 21.07 G IV b) 2 O 2,96 3,29 11,760 2,808 5 974 25,19 4 620,0 516,25 0 21.07 G IV c) 3,45 3,82 13,984 3,343 7 016 29,99 5 520,9 604,74 0 6 . 7 . 87 Official Journal of the European Communities No L 186/31 Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain Portugal DM/100 kg Fl/ 100 kg Bfrs/Lfrs/ 100 kg Dkr/ 100 kg : : £/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/100 kg Dr/ 100 kg Pta/100 kg Esc/100 kg 21.07 G IV c) (") 2,43 2,71 10,398 2,481 5 200 22,21 4 059,6 471,95 0 21.07 G IV c) (") 2,83 3,15 11,810 2,820 5 915 25,28 4 635,3 524,26 0 21.07 G V a) 1 5,18 5,73 18,412 4,426 9 321 39,86 7 498,8 778,52 21.07 G V a) 1 (") 3,65 4,07 13,033 3,133 6 596 28,18 5 306,9 579,33 21.07 G V a) 1 ( ,s) 4,25 4,72 15,152 3,642 7 670 32,78 6 170,4 657,80 21.07 G V a) 2 5,23 5,79 18,685 4,489 9 481 40,41 7 582,1 790,07 21.07 G V a) 2 ( ») 3,70 4,13 13,306 3,196 6 756 28,73 5 390,2 590,88 21.07 G V a) 2 (") 4,30 4,78 15,425 3,705 7 830 33,33 6 253,7 669,35 21.07 G V b) ' 5,18 5,73 19,096 4,583 9 642 41,23 7 707,5 812,81 0 21.07 G V b) ( ») 3,65 4,07 13,717 3,290 6917 29,55 5 515,6 613,62 0 21.07 G V b) (1S) 4,25 4,72 15,836 3,799 7 991 34,15 6 379,1 692,09 0 21.07 G VI to IX O 29.04 C III a) 1 0 0 3,153 0 1 851 0 962,2 0 29.04 C III a) 2 6,154 1,410 2 888 12,33 1 878,0 308,64 397,82 29.04 C III b) 1 0 0 4,491 1,029 2 637 9,00 1 370,6 206,89 29.04 C III b) 2 8,752 2,006 4 108 17,53 2 670,9 438,96 565,78 35.05 A 0 0 3,464 0 2 034 0 1 057,3 159,60 38.19 T I a) 0 0 3,153 ¢0 1 851 0 962,2 0 38.19 T I b) 6,154 1,410 2.888 12,33 1 878,0 308,64 397,82 38.19 T II a) 0 0 4,491 1,029 2 637 9,00 1 370,6 206,89 38.19 T II b) 8,752 2,006 4 108 17,53 2 670,9 438,96 565,78 No L 186/32 Official Journal of the European Communities 6 . 7 . 87 (') In the case of goods not containing added whey, lactose, casein or caseinates the monetary compensatory amount shall be calculated on the basis of the quantity of sugar and/or of skimmed-milk contained in such goods. However, where the monetary compensatory amount re ­ sulting from this calculation is greater than that fixed above, the latter shall be applied . (2) Amounts applicable as appropriate on goods falling within subheadings 21.07 G VI to IX. (4) At the time of the completion of customs formalities , the party concerned shall be required to state in the declaration provided for this purpose :  the actual content by weight of skimmed-milk powder contained in the goods ,  the added whey and/or lactose and/or casein and/or caseinates content and the lactose content of the added whey, per 100 kg of finished product. The compensatory amount is calculated for the actual quantity of skimmed-milk powder contained in the goods . (s) Amount to be calculated on the basis of the actual quantities of any cereals or products resulting from their processing, sugar, milk or milk products, contained in the goods . Apply to these quantities the compensatory amount applied when such products are traded as such. (4) These amounts shall not apply to goods in immediate packings of a net capacity of 1 kg or less . (7) For goods falling within this subheading, the monetary compensatory amount shall be applied only according to the weight of the macaroni, spaghetti and similar products . (') If the product contains added whey and/or lactose and/or casein and/or caseinates no compensatory amount shall be granted for the milk products incorporated ; in such cases the compensatory amount is to be calculated on the quan ­ tities of common wheat and sugar indicated in the Annex to Regulation (EEC) No 3034/80 , less 10 % . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product. However, if compensatory amounts have to be charged, the amounts fixed shall apply normally. (') The first and second parts of note (*) shall not apply to goods in immediate packings of a net capacity of 1 kg or less . ( 10) Preparations for the manufacture of chocolate or chocolate milk crumb, containing mqre than 6,5 % but less than 1 1 % by weight of milkfats , more than 6,5 % but less than 15 % by weight of cocoa, and more than 50% but less than 60 °/o by weight of sucrose (including invert sugar expressed as sucrose), presented in irregular pieces . ( !i) Amount applicable to chocolate milk crumb as defined in note (10) above, if it contains reduced-price butter under the Regulations given in note (4) to Part 5 of this Annex. (") Amount applicable to products other than those falling under notes ( l °), (") above and (u), ( 1S) below. (") Amount applicable to products other than those falling under note (") below, if they contain reduced-price butter under the Regulations given in note (4) to Part 5 of this Annex. (") Amount applicable to ice-cream and to preparations for making ice-cream and similar edible products called 'ice-mix', if they contain reduced-price butter under the Regulations given in note (4) to Part 5 of this Annex. 6 . 7,87 Official Journal of the European Communities No L 186/33 ANNEX II Monetary coefficients Products Member States Germany Nether ­ lands : United Kingdom BLEU Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 1,106 -l 1,038 1,010 1,395 1,020 1,026  Milk and milk products 0,986 0,986 1,182   1,038 1,035 1,395 1,035 1,026   Pigmeat 0,987 0,982 1,171  1,051 1,463 1,028 1,060   Sugar   1,199   1,038 1,035 1,297 1,036 1,037 1,052  Cereals 0,990 0,990 1,199   1,048 1,035 1,297 1,036 1,037   Eggs and poultry and albumins   1,147     1,322     Wine I-II-II-II-I-l 1,032 1,028 1,443  1,051   Processed products (Regulation IIIIIl IIIIIl I III (EEC) No 3033/80): \ \ l  to be applied to charges :   1,182   1,038 1,035 1,395 1,035 1,026 1,052  to be applied to refunds : II||II||I II||II||I  cereals 0,990 0,990 1,199   1,048 1,035 1,297 1,036 1,037   milk 0,986 0,986 1,182   1,038 1,035 1,395 1,035 1,026   sugar   1,199  -  1,038 1,035 1,297 1,036 1,037  ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit - 2,84317 Bfrs/Lfrs 1 £ (UK) = 60,6277 Bfrs/Lfrs 1 £ (Irl) = 55,2545 Bfrs/Lfrs 0,525809 Dkr 11,2123 Dkr 10,2187 Dkr 0,137847 DM 2,93946 DM 2,67895 DM 0,462321 FF 9,85853 FF 8,98483 FF 0,155318 F1 3,31201 F1 3,01849 F1 0,0514558 £ (Irl) 1,09724 £ (Irl) 0,897262 £ (UK) 0,0468955 £ (UK) 2 132,40 Lit 1 926,79 Lit 10,3654 Dr 221,031 Dr 200,653 Dr 10,7922 Esc 230,134 Esc 208,810 Esc 9,54880 Pta 203,619 Pta 186,612 Pta